Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 1 of 33

EXHIBIT 1
Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 2 of 33

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 1

Account Rules and Regulations

Your Guide to:
Checking

Savings

Certificates of Deposit
Overdraft Protection

Privacy Policy
Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 3 of 33
2811_07 R&R 07_20 08 5/9/08 9:57 AM page 2

Welcome to Chase

Thank you for opening your new account. We want to make it easy for you to bank with us, whenever and wher-
ever you choose. Our 3,000-plus branches in 17 states and 9,000 ATMs across the country, combined with
online banking, bill payment, Chase Mobile and account alerts on Chase.com, help make sure you're never far
from your money.

About this guide

This guide contains the following three sections. Please review this information and keep it with your records.

1. Helpful Information for Managing Your Account
In this section you'll find information about our banking options, as well as steps you can take to help pre-
vent fees and get the most out of your account.

2. Deposit Account Agreement
The second section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes the following disclosures (which are separate documents
we provided to you) that apply to our personal and business accounts:
* Rates for interest bearing accounts

* Personal accounts:
Additional Banking Services and Fees
Funds Availability Policy for Personal Accounts
Personal account products

e Business accounts:

Additional Banking Services and Fees Ty
Business account products Se

 

Business Deposit Express Fees and Agreement
Funds Availability Policy for Business Accounts

 

¢ Any additional disclosures such as amendments or agreements that we will provide to you, either when
you open your account or if we change the terms and conditions of your account

3. Chase Privacy Policy
The Chase Privacy Policy explains what we do to keep information about you private and secure.
Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19

2811_07 R&R 07.20.08 5/9/08 9:57 AM Page 3

Table of Contents

Section I:

Section Il:

Section Ill:

Index .

Helpful Information for Managing Your Account
Important Customer Responsibilities ....0 00.000... cece eee cece
» Manage Your Account
® Update Your Personal Information
* Review Your Statement
® Safeguard Your Information

Your Banking Options ....... ee ene ee ee
® Branches
° ATMs
® Chase Online™
* Chase by Phone
* Chase Mobile™
* Chase by Mail
Deposits ............... ial. FAN SES. RS. SI, BEG GS. ES GAR. GAEL...

e Direct Deposits
¢ Funds Availability

Withdrawals from Your Checking or Savings Account -.... 20.00... eee eee eee .

© Writing a Check

¢ Posting Order

® Insufficient Funds

e Overdraft Protection

e Stop Payments

© Withdrawal Limitations on Your Savings Account

Debit Cards 0.0.00... ccc cece eect e cere eect eens bone ee bcc bce ee

Important Information About ATM Safety............ Wie Hed - AEE stale og

Certificates of Deposit and Retirement Certificates of Deposit
e Automatically Renewable CD
* Single Maturity CD
* Term
e Maturity Date
® Grace Period
* Interest Rate
° CD Special Interest Rate

Personal Information at Account Opening ......... ‘

Inactive and Unclaimed Accounts . .

Spanish Language Preference ....... BEE. JOR... bad. iu

Deposit Account Agreement
General Account Terms and Conditions... .............. SMEG eee a nate

Check 21 - Substitute Checks and Your Rights ..........0..0.-.2 cece eee eee eee

Endorsement Standards..........0...0.-.-2000.ee cee ft e teens
Electronic Funds Transfer Services.......... beeen ne cece eee

Overdraft Protection Services ... ......... ea olitile © 6B «hale + cIWy OEM «ee

Chase Privacy Policy ...

Page 4 of 33

ithe 20
21
2)
25

27
eee 29
Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 5 of 33

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 4

SECTION I:

Helpful Information for
Managing Your Account

Important Customer
Responsibilities

1. Manage Your Account: We think it’s better to help
you avoid fees than watch you make costly mistakes.
So fallow these rules every day, and you'll manage
your checking account smoothly for years to come.

¢ Make sure deposits are available before you
spend - When money goes into your checking
account as a direct deposit, the whole amount is
available to spend that day. But deposits you
make with a paper check can take several days
to become available. So review your available
balance to be sure the money is available for use
before you spend it.

* Record every transaction on the spot - Don't
assume you'll remember to do it when you get
home. That’s how innocent mistakes happen. {f
anyone on your account writes a check, uses an
ATM or makes any transaction at all, record it
right away.

¢ In doubt? Get your available balance in sec-
onds-—Enroll in Chase Mobile™ at Chase.com/
Mobile and then text BAL to CHASE (24273) at
any time. You can also get your balance at any
Chase ATM, on Chase.com or by telephone at
one of the numbers on the back cover of this
booklet. Any time you review your available bal-
ance, the amount may not include recent
checks you’ve written or purchases you've
made, because they can take time to reach us.
So record every transaction in your register.

* Leave yourself a cushion and never spend
below it-Pick a specific amount (such as $50
or $100) and treat it as your personal “no
spend” zone. That way, a small mistake won't
leave you overdrawn.

* Realize you just spent more than you have?
Don’t let the account stay overdrawn — Make
a deposit as soon as possible to cover the over-
draft and any fees.

2. Update Your Personal Information: Please make
sure we have your most current information
because it will affect how we reach you, where we
mail your statements and how we provide tax
reporting to the internal Revenue Service.

* Always alert us when you change or add personal
information, such as your name, address, e-mail

|

address, phone number, Social Security number
or resident/citizenship status.

If you have a change or addition, call us, stop by
any of our branches, visit Chase.com or write to us.
You'll find a list of our telephone numbers and
our address on the back cover of this booklet.
Note: We may change your address if the U.S.
Postal Service tells us that you have a new
address. If this happens, we'll send you a letter
about the change.

3. Review Your Statement: It’s important to always
take a few minutes to review each statement for
accuracy:

* It's your responsibility to promptly notify us of any

unauthorized transactions or other discrepan-
cies, generally within 30 days of the statement
date. However, some notification timeframes
for personal accounts like the ones below could
be longer:

* Electronic transactions, such as debit card
purchases: See the “In Case of Errors or
Questions About Your Electronic Funds
Transfers” section for details.

* Substitute Checks: See the “Check 21-
Substitute Checks and Your Rights” section
for details.

Call us as soon as possible to report concerns. If

you don’t contact us within the timeframes out-

lined in the Deposit Account Agreement, we
may not be able to help you clear up the issue:

* Calling us is the fastest way to let us know
there’s a problem. Please note that if you call
us, we may ask you to follow up in writing.

* Your statement has information about how
to report unauthorized transactions, other
discrepancies and errors. For more details,
see your Deposit Account Agreement.

Your statement also includes other important

information for your review:

® Changes to your Deposit Account Agreement

® Helpful service messages

® Debit card rewards information

* Contact information

Note: You may be paying account fees that you
can avoid. Please stop by any of our branches
and we'll help you figure out if there’s a way we
can reduce or eliminate certain fees.

4. Safeguard Your Information: We have state-of-
the-art tools in place to keep your information
secure. We also need you to do your part by always
protecting your:

* account statements
* IDs and passwords
 

© debit cards and PINs
¢ checks (blank or paid)
* signature stamps

¢ any other bank-related documents — paper or
electronic- that may have information
about you or your account

Keep your confidential information private to
help avoid fraud or identity theft. If you don’t take
reasonable precautions to protect your personal
information, we may not accept liability if your
information becomes compromised.

And, don’t forget to frequently update your
computer's security software to help protect it
from online criminals and viruses.

Your Banking Options

We offer many ways for you to bank when and where
it’s most convenient for you, including:

® Branches: We have more than 3,000 branches
in 17 states. Visit Chase.com or call us to find a
branch near you.

* ATMs: There are more than 9,000 Chase ATMs
in branches and many other convenient loca-
tions where you can make deposits, withdrawals
or transfers. If you need help finding an ATM,
visit Chase.com or call us. If you use other
banks’ ATMs, you may pay fees from them, as
well as from us. The best way to avoid fees?
Always use a Chase ATM.

* Chase Online’; When you register on Chase
Online, you can check balances, pay bills, transfer
money, sign up for account alerts and more —
any time and anywhere you have Internet
access. Visit Chase.com for details and a demo.

Chase by Phone: Our automated service is avail-
able 24/7 so you can check balances, transfer
money and more. We also offer banker assist-
ance by telephone during extended business
hours. If you prefer to speak with a banker, just
call Chase by Phone and enter your debit card
number and PIN. See the back cover of this
booklet for our phone numbers.

¢ Chase Mobile’: Text your account and it texts
you back. After you sign up on Chase.com, you'll
have 24/7 access anywhere your cell phone has
service to view balances and transaction history.
© Chase by Mail: You can mail deposits to:
Chase by Mail
P.O. Box 36520
Louisville, KY 40233-6520

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 5
~ ~ 1 T

Deposits

1. Direct Deposits: Your employer or a government
agency can deposit funds electronically into your
account so you'll have access to your money the
same day we receive it. Here are more details:

« Direct deposit signup forms are available at any
of our branches or on Chase.com.

© If you want to confirm a direct deposit, go to
Chase.com or call us. Or, you can set up voice or
e-mail alerts on Chase.com and we'll notify you
when we receive your deposit.

2. Funds Availability: There are differences between
when you make a deposit, when we consider your
deposit received and when the funds become avail-
able for your use. It’s important to understand
these differences because if you try to use funds
that aren't available, it may result in returned
checks and fees.

We've summarized a few key points about our
Funds Availability Policy below. We know this is a
complicated topic, so please don’t hesitate to ask
us if you have any questions. In addition, please
read the entire Funds Availability Policy that you
received at account opening.

* When Your Deposit Is Received: We consider
your deposit received on the day you make your
deposit if it's made on a business day before the
cutoff time displayed at the branch or ATM. If
you make your deposit on a weekend or a legal
holiday or after the cutoff time on a business
day, we'll consider the deposit received on the
following business day.

For example: You make your deposit on
Friday at 6:10 p.m. and the cutoff is at 6 p.m.
We consider the deposit received on the next
business day, which is Monday. However, if
Monday is a holiday, we consider the deposit
received on Tuesday.

¢ When Your Deposit Is Available: Generally, we
give you next day availability on your deposit, except
when you deposit a check that isn’t drawn on a
Chase account. Refer to your Funds Availability
Policy about non-Chase checks. In addition, this
means:

* We'll use the funds from your deposit to pay
items (including checks, online payments and
debit card purchases) on the day we receive
your deposit.

* Your funds aren’t available for cash with-
drawals until the next business day.

* Cash deposits made with a banker, wire
transfers and electronic direct deposit of your
paycheck or government benefit payment

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 6 of 33
2811_07 R&R 07_20 08

are available for a cash withdrawal on the
same day we receive them.

* Holds: If we hoid your funds beyond the time-
frame in your Funds Availability Policy, it will be
noted on your receipt after you make your
deposit with a banker. However, if your deposit
isn’t made with a banker (e.g., at an ATM) or we
add a hold after you leave the branch, we'll send
you a notice to let you know when your funds
will be available.

* Holds for Court Orders: We may be asked by a
legal entity such as a court or government
agency to place a hold on your account, which
could limit your transactions. We'll send you a
letter if this happens.

e New Accounts: New accounts may have more
restrictions on the availability of funds. See your
Funds Availability Policy for details.

¢ Returned Deposits: Even after we’ve made your
funds available for withdrawal, it doesn’t neces-
sarily mean the items have been paid by the
bank they were drawn on. It can take weeks,
even months, for counterfeits or other issues to
be discovered. If an item is returned by another
bank or not paid, we'll subtract the amount of
the item and the Deposited Item Returned fee
from your account balance and let you know.
When your balance is reduced as a result of a
returned or unpaid item, your account could
become overdrawn.

Withdrawals from Your Checking
or Savings Account

1. Writing a Check
* When you write a check, please make sure it’s

complete and filled out properly. Otherwise, we

may not honor the check. Always remember to:

* Write in the current date (not a future date).

* Write who the check is payable to (the
payee).

® Write the same amount in U.S dollars and in
words. If they don’t match, we may use
either amount to pay the check, which could
result in a discrepancy in your account.

® Sign the check.

* There are a few important things to keep in
mind about how your checks are paid:

* You should have available funds in your
account before you write a check, because it
coutd clear your account as soon as the day
you write it. So, know your balance at all
times and don’t count on a delay of a day or
more before we deduct the funds from your
account.

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 7 of 33

5/9/08 9:57 AM Page 6

* We may pay any check drawn on your account,
even if it’s over six months old. However, a
check more than six months old may not be
paid if you give it to one of our bankers to
deposit.

* If the person cashing your check doesn’t have a
Chase deposit or loan account, we may not cash
the check. Or, we may cash the check and
charge the person a fee.

® An important note: Because of industry
changes, some checks are now processed elec-
tronically, so the original check may not be
available to us. As a result, even if you've asked
for your paid checks to be returned with your
statement, you won't get these checks back.
You also won't be able to see these checks on
your statements or view them on Chase Online.
You will be able to see some check details in the
“Checks Paid” or “Transaction Detail” section of
your statement.

2. Posting Order: Generally, deposits will be credited
to your account first and then we'll pay your items
(e.g. checks, debit card transactions, ATM transac-
tions and other debits to your account) from highest
to lowest dollar amount each business day. Certain
transactions such as wire transfers may post before
others.

3. Insufficient Funds: If you don’t have enough funds
available in your account to cover your checks or
any other withdrawals, one of these two things will
happen depending on your specific account:

* We pay the check or other withdrawal and
charge an Insufficient Funds fee to the account.

© We return the check or withdrawal unpaid and
charge a Returned Item fee to the account.
Note: Some payees (the person or company to
whom you've written the check) also may
charge you a fee for having the item returned to
them.

Note: If either situation occurs, we'll send you a
notice.

Don’t allow your account to remain overdrawn.
It may cost you more and could result in your
account being closed which may affect your ability
to open another checking account in the future.
Call us promptly if you overdraw your account so
we can help.

To help prevent Insufficient Funds and Returned
Item fees, talk to a banker to sign up for Overdraft
Protection. And don’t forget that you can keep
track of your balance using Alerts and mobile or
online banking. If you don’t have enough money in
your checking account to write a check or if you
 

make a withdrawal or a purchase, you can always
use one of our banking options to transfer money
from another account you have with us.

. Overdraft Protection

Overdraft Protection helps you avoid Insuffi-
cient Funds and Returned Item fees and the trouble
that results from overdrawing your checking
account. Overdraft Protection Transfer fees may
apply and will be deducted from your checking
account. There is no annual fee for this service so
you will only pay a fee when you use it.

if you overdraw an account that has Overdraft
Protection, we can automatically transfer funds
from your linked savings, credit card or line of credit
account to cover the amount that is overdrawn.
Remember that you must have available funds in
your linked account to cover the amount of the
overdraft, plus the transfer fee, or Overdraft Pro-
tection won’t work.

Talk to a banker about signing up. See the
“Overdraft Protection” section in the Deposit
Account Agreement for details.

. Stop Payments

After you write a check or make a payment from
your account, you can request a stop payment.
When you ask us to stop payment, it means you
don’t want us to pay your check or complete your
payment, or you think your check has been lost or
stolen. There may be a fee for placing a stop pay-
ment.
© Checks:

© We'll ask you for the check number and the
amount when you contact us.

* If you contact us to stop payment on lost or
stolen checks, then you later find the checks
and want to use them, let us know.

* Electronic items: Please call us if you need to
place a stop on electronic items, debit card
transactions and online bill payments. See the
“Stop Payments” and “Stop Payment for
Preauthorized Transfers” sections for specific
terms.

* Extensions: For personal accounts, stop pay-
ments are effective for 180 days (terms vary for
business accounts; contact us for details). You
can place an additional stop payment by con-
tacting us. An additional fee will apply.

. Withdrawal Limitations on Your Savings Account

The Federal Reserve Board limits the number of
checks, transfers and withdrawals made from any
savings account (Regulation D), and federal regula-
tions require us to monitor these savings account
transactions for all of our customers.

 

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 8 of 33

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 7
a

Please note: This federal regulation does not
apply to savings account deposits —only with-
drawals. Here is some additional information to
help you:

* Each monthly statement period, you can make
unlimited withdrawals from or transfers between
your Chase accounts if you complete them in one
of these ways:

¢ In person at any of our branches
e At any of our ATMs
¢ By mail
* Each monthly statement period, you can make
six withdrawals or transfers fram your Chase

savings or money market savings account if you
complete them in one of these ways:

¢ By check—Only three of the six can be by
check

¢ Overdraft Protection advances

* Any online payments (Bill Pay) and online
transfers, including those on Chase.com

* Preauthorized payments to any third party
* Telephone transfers
© Wires or funds transfers

© There is a Savings Withdrawal Limit Fee for each
item over these limits. Note: This is not the
same as the Additional Withdrawal Fee that is
charged on certain savings accounts.

° If you repeatedly exceed the Regulation D sav-
ings withdrawal limits, federal law requires that
we change your account to a checking account
that offers unlimited check writing and transfers.

* We'll send you a letter if you exceed the above
limitations and if we change your savings
account to a checking account.

This topic is complicated, so please ask us if you
have questions about these withdrawal limits or
see the "Withdrawal Procedures and Limitations”
section in the Deposit Account Agreement. If you
need an account that allows you to make unlimit-
ed withdrawals and transfers, ask a banker about
our checking account options.

Debit Cards

Debit cards, sometimes called check cards, are a
convenient way to access your money. These cards are
accepted at millions of locations worldwide and are
safer than using cash.

Your card can be used for everyday purchases in-
cluding gas, groceries, dining out, shopping online and
paying bills. Your card can be used at ATMs to withdraw
cash or check your account balances. And, at select Chase
ATMs you can make deposits and transfer funds be-
tween accounts that are linked with your debit card.

 
 

* How we protect your card:

* Zero Liability: We'll reimburse you for any
unauthorized card transactions made at
stores, ATMs, on the phone or online when
you report the transactions promptly.

* Fraud Monitoring: We use sophisticated
Fraud Monitoring tools to review how and
where your card is being used. These tools
enable us to contact you if we detect
abnormal patterns and to block potentially
fraudulent transactions.

* Security Alerts: You can set up free e-mail or
phone alerts on your account for card activity
exceeding an amount you specify.

* Important tips: Debit or credit? A merchant
may ask you if your purchase is debit or credit.
You have two choices. In both instances your
purchase will be subtracted from your checking
account.

¢ If you choose debit: Select the Debit or ATM
button and enter your PIN. Use this option if
you would like cash back with your purchase.
You won't earn points or miles for this pur-
chase.

¢ if you choose credit: Press the credit button
and sign the receipt. For some small dollar
purchases and when you pay at the gas
pump, you may not need to provide a signa-
ture. If your card earns points or miles, you
must select Credit to earn rewards.

Like writing a check, using your debit card can gen-
erate Overdraft fees. You should have money in your
account before you make a purchase and record it in
your register right away regardless of when the pur-
chase is actually subtracted from your account.

Here is some helpful information about how debit
cards work:

¢ Authorizations: Most merchants ask us to
authorize your purchase. As with checks, we
may authorize the transaction even if you don’t
have available funds in your account; however,
we are not obligated to do so.

® Holds: When we give authorization to a merch-
ant, we will reserve or place a hald on funds in
your account to pay for your purchase. There are
times—for example, at restaurants or for gas
purchases, car rentals or hotels - that merchants
won't know the exact amount of your purchase
when they request the authorization. This
means the authorization could be for an amount
higher or lower than your actual purchase
amount. Keep this in mind, because it could
temporarily affect your available balance if your
hold amount is different than your actual
purchase amount.

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 9 of 33

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 8

® Daily limits: For added protection there are
daily dollar limits for ATM withdrawals and pur-
chases. Your daily limits were provided when
you received your card. If you don’t know your
limits or would like to change these limits,
please call us.

Important Information About
ATM Safety and Safeguarding
Your Account Information

* Play it safe at ATMs - Overall, use common sense
and be aware of your surroundings before, during
and after you use an ATM. Here are some additional
tips:

e Choose an ATM that is well-lit.

« \fan ATM looks unusual or altered, don’t use it.
if you suspect the ATM isn’t working properly,
cancel the transaction and find another
machine.

* Ata walk-up ATM, minimize transaction time by
having your card ready to use. At a drive-up
ATM, keep your car engine running and lock
your doors.

® Stand between the ATM and anyone waiting to
use the machine so others can’t see your PIN or
the transaction amount.

* As soon as your transaction is complete, re-
member to remove your card from the ATM, and
then put away your money, receipt and card.

¢ Contact the police or a security officer if you see
any suspicious activity at the ATM. If you think
you're being followed from an ATM, go to a busy
area and immediately contact police.
© Keep your debit or ATM card PIN confidential -
Never give your PIN to anyone, don’t write it any-
where and avoid carrying it with you. In addition,
to keep your card information safe:
* Change your PIN from time to time and choose
a PIN that others can’t easily figure out. For
example, don’t use your birthday or telephone
number.
* To change your PIN (or if you forget your PIN),
visit any branch.
¢ A Chase employee will never ask you for your
PIN or the numbers from the back of your card.
* Protect your card as you would a credit card or
cash.

¢ Report a lost or stolen card immediately - The

sooner you report a problem, the sooner we can
take precautions to ensure your card isn’t misused.

—=h— L

<b—
Certificates of Deposit (CDs)
and Retirement Certificates
of Deposit (Retirement CDs)

If you're able to set your money aside for a specif-
ic period of time, consider CDs, which provide a fixed,
predictable rate of return and the security of FDIC
insurance.

Here are a few things you should know about CDs:

* Automatically Renewable CD: An automatically
renewable CD will automatically renew on the
maturity date for the same term. The interest
rate in effect at the time the CD renews into the
new term will be applied to the account. See the
"Specific Terms for Certificates of Deposit,
Maturity Conditions” section for more details.

¢ Single Maturity CD: A single maturity CD will
not automatically renew on the maturity date
and won't earn or be paid interest after that
date. See the “Specific Terms for Certificates of
Deposit, Maturity Conditions” section for more
details.

e Term: The term is the length of time you agree
to leave your money in the account.

* Maturity Date: The maturity date is the first day
you can change the term, rate or balance of your
CD without paying an early withdrawal penalty.
See the “Specific Terms for Certificates of
Deposit, Early Withdrawal Penalties” section for
details.

¢ Grace Period: The grace period is the 10 days
after your maturity date that you can make
changes to your CD's term, rate or balance be-
fore it automatically renews for the same term.

® Interest Rate: The interest rate is the rate
applied to your CD for its term.

© CD Special Interest Rate: A CD Special interest
rate applies only to the initial CD term. If your
CD has a CD Special interest rate, at the time of
renewal your CD will automatically renew for
the same term at the standard (non-special)
interest rate in effect on the renewal date or for
the Relationship interest rate if you qualify.

Personal Information at
Account Opening

Federal law requires all financial institutions to
obtain, verify, and record information that identifies
each person or business that opens an account.

* When you open a personal account, we will ask
for your name, residential address, date of birth
and social security number, which will allow us to
verify your identity.

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 10 of 33

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 9

¢ When you open a business account, we will ask
for your business name, tax identification num-
ber and business address, which will allow us to
verify your business. We will also ask for your
name, residential address, date of birth and social
security number, which will allow us to verify
your identity.

Inactive and
Unclaimed Accounts:

* Each state has laws that govern when accounts
are considered “abandoned,” and when we're
required to send a customer's funds to the state.

* We encourage you to make sure your accounts
remain active so you receive regular statements,
have the full use of your accounts, and avoid the
potential of having your account assets trans-
ferred to the state as “abandoned property”.

© We'll send you a letter if it’s possible that your
account assets may be transferred to the state.

Spanish Language Preference

Some of our documents are also available in
Spanish. Please ask a banker if you are interested in
this option. If there is a discrepancy in the English and
Spanish version of any of our documents, the English
version will apply to the account.

SECTION II:

Deposit Account
Agreement

This agreement governs personal and business
deposit accounts identified in this Deposit Account
Agreement at JPMorgan Chase Bank, N.A. (the
“Agreement”). By signing a services application,
deposit account signature card, or by otherwise open-
ing or maintaining a checking, savings or certificate of
deposit (including retirement certificates of deposit)
account with us, you accept and agree to be bound by
the terms and conditions of this Agreement. However,
if your account is maintained with a business unit of
the Bank that provides you a different deposit agree-
ment, or if you contract for services that require your
consent to a different deposit agreement, your
account will be governed by that agreement.

As used in this Agreement, “we,” “us,” “our” and
the “Bank” mean JPMorgan Chase Bank, N.A. Your
“Account” means each deposit account you have with
us that is governed by this Agreement. “You” or “your”
means each person or entity in whose name the

m4

 
Account at the Bank is maintained or who exercises
an ownership interest therein, as well as any assignee
or successor in interest to the Account. Your “State”
means the U.S. state where you opened your
account, or the state where you reside if you opened
your Account by mail, internet, or other remote means
and you reside in a state where we have branch offices.
However, if you opened your Account by remote means
and you do not reside in a U.S. state where we have
branch offices, your “State” shall be the State of Ohio,
where we are headquartered.

This Agreement includes the following disclosures
applicable to the Bank’s personal and business deposit
accounts that the Bank has provided to you: (1) ac-
count features, (2) Additional Banking Services and
Fees, (3) Funds Availability Policy, (4) the rate sheets
for interest bearing accounts, and (5) any additional
disclosures regarding your Account that the Bank will
provide to you.

General Account Terms
and Conditions

Deposits or Cashed Items:

Checks, drafts and other negotiable instruments,
including substitute checks (see the section of this
booklet entitled Check 21— Substitute Check and Your
Rights) (collectively “checks”) deposited to your
Account or cashed, automated clearinghouse (“ACH”)
entries and all other types of external and book-entry
funds transfers (checks and funds transfers collectively
referred to herein as “items”), may be charged back
against the Account (or an Account for split deposits)
or any other Account of yours at the Bank if we are
informed that the item is being or has been returned
unpaid (or, for checks drawn on other accounts with us,
the check is dishonored by us for any reason), without
regard to whether such return or dishonor is timely. We
may charge your Account whether or not the check is
returned to us, and whether or not we can return the
item or a copy to you. Even if we verify a deposited or
cashed check and tell you that the check has been paid,
that will not release your liability as an endorser. This
right shalt extend to any check or other item deposited
into your Account or cashed, that is finally paid and
then is returned because a claim is made that the check
or other item was altered, forged, unauthorized, has a
missing signature or should not have been paid for any
reason. In lieu of charging your Account we may with-
hold an amount equal to such check or other item from
your Account until a final determination of the validity
of such claim has been made. We have no duty to
return a check that has been charged back to an
Account if that Account has become overdrawn. We
are not required to give you next-day notice if a
deposited or cashed item is dishonored.

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 10

Any check deposited to your Account that lacks an
endorsement may be, or may be deemed to be,
endorsed by us on your behalf. With respect to any
such check, our rights and your liabilities shall be deter-
mined as though you actually endorsed and deposited
the item. Further, any check deposited to your Account
that bears your stamped or facsimile endorsement shall
be deemed to bear your actual endorsement whether
such endorsement was affixed by you or by someone
having no authority to supply your endorsement. You
agree to assume responsibility for and to indemnify us
for any loss we may incur as a result of your failure to
comply with the endorsement standards set forth in
our Endorsement Standards section of this Agreement.

We may rely on the account number on any deposit
record received, even if the record identifies a party
different from the entity identified by name in the
record, and we have no duty to detect any such incon-
sistency in identification.

We may return or refuse to accept all or any part of
a deposit or credit to your Account at any time and
will not be liable to you for doing so even if such
action causes outstanding items to be dishonored and
returned. Returned or refused deposits (or the legal
equivalent of the deposited item) will be returned to
you. In addition, you will be solely responsible for any
loss or liability we sustain in connection with the deposit
of substitute checks.

We will not give you next day notice of receipt of
an electronic deposit to your Account but will provide
such notice to you on your next periodic Account
statement. You may call us to confirm an ACH or wire
transfer deposit.

Credits for Deposits:

A receipt may be provided or made available upon
request for all deposits to your Account (except for
remote deposits, e.g, lockbox, night depository services
and certain funds transfers). However, the amount on
your deposit receipt is based solely on your deposit
ticket. Funds from your deposits to your Account may
not be made immediately available. We shall not be
construed to have received for deposit checks sent by
mail or placed in the night depository until we have
either received actual delivery from the U.S. Postal
Service or have removed the checks from the deposi-
tory. Checks placed in such depository will be removed
not later than the next business day. All deposits
made by mail and addressed to a Bank location without
using a specific branch name and street address will
be considered received by the Bank’s National Bank-
By-Mail facility in Louisville, KY as of the date such
deposit is received by such facility. For checking
accounts, funds will be made available according to
Federal Reserve Regulation CC and our Funds Avail-
ability Policy. Credits for all deposits are subject to final

 

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 11 of 33
 

——__f}}

|

verification and, after review, we may make adjust-
ments to your Account for any errors, including any
errors appearing on your deposit ticket, but have no
obligation to do so for discrepancies under ten dollars.
In addition, the availability of funds for withdrawal
does not mean that the deposited check or other item
is “good,” has “cleared” or has been paid by the paying
bank, or that the item will not be returned unpaid and
your Account subsequently debited, notwithstanding
the passage of any period of time or any representa-
tion or belief to the contrary. We may accept credits
to your Account that have been originated by third
parties (e.g., ACH credits, wire transfers). However, we
may reverse any credit to your account that the orig-
inator of such deposit has informed us was in error, or
was intended for another account, without investi-
gating whether such credit was not properly payable
to you.

We need not accept for deposit items drawn on a
non-U.S. bank or items payable in a foreign currency
and may instead accept such items on a collection
basis, even after we have taken physical possession of
such items. If accepted on a collection basis, we will not
be obligated to credit your account for such items until
we have received final payment. The actual credit for
items payable in a foreign currency will be at the
exchange rate in effect at the time of final collection
in U.S. dollars. Regardless of whether such items are
accepted for deposit or on a collection basis, our
Funds Availability Policy will not apply.

Collection of Deposits:

You agree that we act only as your collecting agent
in receiving items for deposit or collection and assume
no responsibility beyond reasonable care. We will use
reasonable care in the selection of collecting agents but
will not be liable in case of their failure or negligence
or for losses in transit.

You agree that we, and each of our correspondents,
may send checks subject to collection, directly or indi-
rectly, to any bank, depository, maker or drawee in
accordance with our usual custom and may accept
checks, drafts or credits as conditional payment.

You agree to use reasonable care to assist us in
locating or obtaining replacements of items lost while
in our possession. We may agree with other banks and
clearing houses to vary procedures regarding the col-
lection or return of items, and deadlines to the extent
permitted by applicable law.

Withdrawal Procedures and Limitations:

In accordance with the features of your Account,
you agree that we may charge your Account for any
withdrawal or transfer that you make or authorize
another to make. We may, as a condition of withdrawal,
require you to provide us with identification or infor-

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 12 of 33

2811_07 R&R 07_20.08 5/9/08 9:57 AM Page 11

mation acceptable to us and/or your signature on
certain withdrawal documents signed in the presence
of our personnel.

Federal regulations impose limitations on transfers
from savings accounts and we are required to monitor
your compliance with them. You may make no more
than six (6) preauthorized withdrawals (including, but
not limited to, withdrawals made by ACH, telephone,
Internet, or wire) monthly, no more than three (3) of
which may be by check or similar order payable to a
third party, from your savings account. These limita-
tions do not apply to withdrawals made through
Automated Teller Machines, over-the-counter, mail or
messenger. We will impose a Savings Withdrawal Limit
Fee for each transfer that exceeds these limits. In addi-
tion this transfer may also invoke a Transaction Fee for
Chase Savings accounts for having exceeded applica-
ble withdrawal limits. If you continue to exceed any
transfer limits on your Account after we have notified
you of any such transfer violation, we will close your
Account and transfer the funds to another deposit
account type selected by us for which you are eligible
or eliminate your Account’s transfer and check privileges.

For all savings accounts, interest bearing checking
accounts and holding sub-accounts, we reserve the
right to require seven (7) days prior written notice of
withdrawal. In addition, any personal checking account
for which a one time promotional payment to or for the
account is made by us as a premium or other consider-
ation upon account opening will cause such account to
be considered an interest bearing checking account for
this Agreement (and, for statutory purposes, a NOW
account) and subject to the potential seven-day with-
drawal notice requirement, even though such account
may not accrue interest on a periodic basis.

Payment and Deposit of Checks:

You agree not to issue incomplete, postdate or condi-
tional checks or present them for deposit to your Ac-
count. Also, we have no duty to discover, comply with
or have any liability for accepting any incomplete,
postdated, conditional checks or checks more than six
months old, even if you have provided us with notice
describing this check. We may charge a person who
cashes your check a fee, or refuse to cash your check, if
that person is not a deposit or loan customer of ours.

We have no duty to honor and we may disregard any
information on a check other than the identification
of the paying bank and payee, the amount (we may rely
upon either the numeric amount or the amount in
words if contradictory) and any MICR encoded infor-
mation, and specifically have no duty to visually inspect
signatures. We may construe as “or” any symbol, mark
or word (other than the word “and”} used as a connec-
tive, or may imply an “or” in the absence of any con-
nective, on the payee line of any check containing
multiple payees. In addition, for both personal and
business Accounts, we may debit an Account based on
a single signature, and a multiple-signature require-
ment is for the customer's internal use only, notwith-
standing any communication to us to the contrary.

You agree that if you utilize an automatic check
writing service which operates through the use of a per-
sonal computer, employ the use of a facsimile signature
or do not otherwise provide your personal signature on
a check, you agree that you shall have the sole respon-
sibility for maintaining security of any such computer,
stamp or device by which your signature is affixed and
that you shall bear the entire risk of unauthorized use
of any such device or of any facsimile signature that
reasonably resembles the signature you use, whether
or not you are negligent. You also agree that the treat-
ment of each check presented against your Account
through the use of such a service and our rights and
obligations with regard to such check will be the same
as if the check was signed or initiated personally by you.
You further agree to indemnify and hold us harmless
from and against any and all loss, cost, damage, liabil-
ity or expense (including attorney's fees) we may suffer
or incur as a result of the unlawful use, unauthorized
use or misuse by any person of any such device or of
any facsimile signature that reasonably resembles the
signature you use.

Your Account may be debited on the day a check is
presented by electronic or other means, or at an earlier
time based on notification received by us that such
check drawn on your Account has been deposited for
collection at the Bank or at another financial institu-
tion. A determination of your Account balance for
purposes of making a decision to dishonor a check for
insufficiency of available funds may be made at any
time between the receipt of such presentment or notice
and the time of return of the check, and no more than
one such determination need be made. If the Bank
dishonors any check, we shall treat any subsequent
representment the same as the original presentment
in all respects (including imposing an additional
Insufficient Funds or Returned Item Fee if applicable),
and shalt have no duty to take any steps to prevent
representments of such checks.

Check and Forms Specifications/
Protection of Documents:

All checks, withdrawal forms, deposit slips and trans-
fer instructions used in connection with your Account
must be on forms obtained through or approved by us.
You agree to maintain adequate safeguards to ensure
the authorized use of the forms you retain, and agree
to notify us immediately if you become aware that any
checks or other forms are lost or stolen. We are not
responsible for losses you may suffer due to improper
printing on forms not obtained through or approved by
us, your failure to maintain adequate safeguards

+

10

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 13 of 33

2811_07 R&R 07_20.08 5/9/08 9:57 AM page 12

against unauthorized use, or your failure to issue checks
in a manner so as to prevent unauthorized completion,
alteration or addition. You agree that we may refuse
to accept for deposit or to process any check or other
item that is presented to it in a form that cannot be
processed or photographed using equipment that we
regularly use in our normal operations.

Insufficient Funds:

We have no obligation to pay or honor any item or
withdrawal request unless it is drawn or requested
against available funds credited to your Account at the
opening of business on the day the item is presented
for payment or the request is received, even if we paid
an item or honored a withdrawal request drawn or
requested against insufficient funds in the past. If we
pay an item or honor your request that overdraws your
Account, a deposited item has been returned unpaid,
or for any other reason your Account has become over-
drawn, you agree to pay the amount of the overdraft
together with any fee and accrued interest identified
in this Agreement immediately, whether or not you
signed or requested the withdrawal or participated in
the transaction creating the overdraft.

You hereby authorize us to apply any subsequent
deposit to the Account against the amount of any
overdraft and resulting fees or charges, including any
federal or state benefit payments that you choose to
deposit in any Account (including direct deposit of
Social Security). You understand and agree that if you
do not want your benefits applied in this way, you may
change your direct deposit instructions to the benefits
payor at any time.

Items will be posted to your Account in highest to
lowest dollar amount each business day (Monday
through Friday, federal holidays not included). However,
certain transactions like wire transfers may be posted
before others. We reserve the right to change this
posting order without notice. We may assess a fee for
any item or withdrawal request, such as a check, in
person withdrawal, ATM withdrawal, or other electronic
means, when there are insufficient funds in your
Account based upon the posting method identified
above, whether or not the item is paid or the request
honored, or whether or not an overdraft to your account
has occurred. We may assess an additional fee for over-
draft balances that are not promptly repaid and/or
charge interest for any overdraft on your Account. You
agree to pay all costs and expenses, including attorney's
fees, incurred by us in the collection of any overdraft.

Returned Item and Insufficient Funds Fees:

Insufficient Funds and Returned Item Fees will be
assessed based on the number of “Occurrences” in the
previous twelve (12) months plus the current month.
An Occurrence happens any business day that at least
one item is presented or withdrawal request is made

 

 
2811_07 R&R 07_20_08

5/9/08 9:57 AM

against an account with insufficient funds, whether or
not we honor any or all of the items or withdrawal
requests. In general, the more Occurrences you have
on your account, higher fees will be charged on each
item. For example, on your second Occurrence you
may pay a higher per item fee than you paid on the
first Occurrence.

It is your responsibility to manage your account to
avoid having insufficient funds. See a banker to learn
about overdraft protection options available to you,
or see the Overdraft Protection Services for specific
information about this service. We also offer Person-
alized Alerts to keep you informed about the balance
and transactions in your account.

Specific Terms for Certificates of Deposit:

The standard minimum deposit amount to open a
Certificate of Deposit (“CD,” which term shall include
Retirement CDs unless otherwise identified below) is
$1,000. Subsequent deposits are not permitted except
during the ten-day grace period. By opening your CD,
you have agreed to keep the funds on deposit for the
agreed upon stated term.

Maturity Conditions. For automatically renewable
CDs, your CD will automatically renew for the same
time period as the initial term, and thereafter for suc-
cessive like periods of time, with an interest rate then
in effect on the renewal date for like term CD to be
applicable during such time period. This will not apply
if you withdraw your funds during the ten-day grace
period following the maturity date. Withdrawals made
during the grace period are not subject to early with-
drawal penalties described below. If your CD is
redeemed during the ten-day grace period, it will not
earn interest after the maturity date. For single matu-
rity CDs, your CD will not automatically renew on the
maturity date. No interest is earned or paid after the
maturity date.

CD Special Interest Rates. If your CD has a CD
Special interest rate, that rate applies only to the ini-
tial CD term. At the time of renewal, your CD will
automatically renew for the same term at the standard
(non-special) interest rate in effect on the renewal
date or for the Relationship interest rate if you qualify.

Early Withdrawal Penalties. There is a penalty for
withdrawing funds prior to the maturity date. If
the term of the CD is less than 365 days, the early
withdrawal penalty is equal to $25.00 plus 1% of the
amount withdrawn. For terms of one year or more,
the early withdrawal penalty is equal to $25.00 plus
3% of the amount withdrawn. If the withdrawal occurs
within seven (7) days after the date of deposit, the
amount of the early withdrawal penalty shall be cal-
culated as above, but in no event shall it be less than
the accrued interest. Early withdrawal penalties may
require a reduction in the principal amount if the
amount of accrued and unpaid interest on the deposit

Page 13

is less than the penalty. Early withdrawal penalties

will be waived under the following circumstances:

« Withdrawal of accrued or paid interest;

* Withdrawal due to the death of a CD owner

(including Totten Trust) or a grantor of a revocable

family/living trust;

Withdrawal due to the disability of a CD (excluding

Retirement CD) owner*;

* Withdrawal due to the disability of a Retirement
CD owner;

* Withdrawal due to the judicial determination of legal
incompetence of a CD owner;

° Re-titling of a CD (excluding Retirement CD) to
transfer ownership of funds into a living trust with-
out moving funds from the Bank and where no
change in term or rate occurs;

* Re-titling of a Retirement CD in a Coverdell
Education Savings Account to change beneficial
owner without moving the funds from the Bank
and where no change in term or rate occurs;

¢ Withdrawal by a Retirement CD owner who is 59%
or older where the funds are taken as a distribution
by the Retirement CD owner via cash, check, deposit
or transfer to a non retirement account. Excludes
transfers to another financial institution. (The with-
drawal will be reported to the IRS as a retirement
distribution.);

¢ Withdrawal by a Retirement CD owner who is under
age 5914 for these reasons as defined by section 72
(q), (t) or (v) of the Internal Revenue Code:

- Payment of health insurance premiums after
separation from employment*;

- Payment of medical expenses in excess of 7.5%
of the retirement owner's adjusted gross income*;

— Payment of qualified education expenses*;

— Payment of first-time home purchase expenses*;

— Payment of retirement funds directly to the IRS
due to IRS levy*;

— Substantially equal periodic payments*;
« Withdrawal by a Retirement CD owner who is revok-

ing their Traditional or Roth IRA within seven days of
plan establishment (must forfeit accrued interest);

« Withdrawal from a Retirement CD of an excess
annual retirement contribution and any attributable
earnings*;

Withdrawal by a Retirement CD owner converting
a Traditional IRA contribution to a Roth IRA contri-
bution without moving funds from the Bank and
where no change in term or rate occurs;

* Withdrawal by a Retirement CD owner recharacter-
izing (changing) a Traditional IRA contribution to a
Roth IRA contribution or vice versa without moving
funds from the Bank and where no change in terms
or rate occurs;

an

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 14 of 33
— Ph

¢ Withdrawal of a Retirement CD in a Money Purchase
Pension Plan or Profit Sharing Plan by a Retirement
CD owner for the purpose of a Direct Rollover to a
Traditional IRA without moving funds from the Bank
and where no change in terms or rate occurs.

*Except during the first seven days following account
opening or for withdrawals made within six days of
a previous withdrawal, in which case the penalty
must always be applied.

Stop Payments:

You may stop payment on a check drawn on your
Account if we have not accepted, certified, made final
payment on or otherwise become accountable for the
item. Any joint owner may order us to stop payment
on any check drawn on your Account. To stop payment
on a check, please call us at the phone number listed
in the address and telephone numbers section.

You must provide us with the precise Account and
check number/amount to allow us to identify the check
based upon our computer retrieval system standards.
A stop payment order shall become effective not later
than one full business day after we have received such
information, which you agree is a reasonable time. If a
cashier's check, teller’s check (“official check”) or certi-
fied check is lost, destroyed or stolen, you may assert
a claim to the amount of the check if you give us a
declaration of loss statement in a form acceptable to
us and the check has not been presented for payment
for 90 days from the issue date or in the case of certi-
fied checks, from the date of acceptance.

For personal Accounts, an oral or written stop pay-
ment order is effective for 180 days, and may not be
extended. However, you may place an additional stop
payment order at any time, in which case such order
shall replace the prior instruction, and shall be effec-
tive for 180 days from the day such additional order
was placed. An additional stop payment fee will be
charged. We will not send a confirmation of your stop
payment order. For business Accounts, an oral or writ-
ten stop payment may be placed for two lengths of
time. You may place a stop payment order to be
effective for 180 calendar days or you may place a
stop payment order to be effective for one year and
then renewable annually, at your choice, for six addi-
tional years. We may send you a written confirmation
of your stop payment order. If any of the informa-
tion on the confirmation is incorrect, you must notify
us within the time period stated on the confirmation.
If you do not do so, the information wilt be presumed
to be correct. You will receive a 60 to 90 day advance
natification of stop payments scheduled for renewal on
your business Account statement. You may request at
that time to discontinue the renewal of a stop pay-
ment by indicating the stop payment you wish to
revoke and returning the notice portion of the state-

12

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 14
p

ment, with an authorized signature, to the address
provided. For personal and business Accounts, when
the effective period of the stop payment order
expires, we have no duty or obligation to notify you
before we pay the item.

If you stop payment on a check drawn on your
Account, you may still be obligated to pay such item
to any party entitled to enforce it pursuant to appli-
cable state law.

Statements:

(for Retirement CDs and Retirement Money
Market Accounts refer to your IRA/CESA or
QRP plan document)

We will maintain appropriate records of your
Account. An Account statement for checking and sav-
ings accounts will be sent to you at your current
address listed on our records on a monthly basis,
unless there have been no deposits or withdrawals
made to your accounts within a 30 month (12 months
in Texas) period, in which case annuat statements will
be sent, unless otherwise specifically indicated in the
personal accounts or business accounts sections of
this Agreement. Statements will be sent via ordinary
U.S. mail, unless you and the Bank agree otherwise.
We will send only one statement per Account, even if
that Account has more than one owner. You agree that
sending the Account statement as described qualifies
as sending the Account statement to all owners of the
Account, even if all owners do not have access to the
mailing address of record for the Account.

We may change your postal address of record if we
receive an address change notice from the U.S. Postal
Service or if we receive information from another
party in the business of providing correct address
information that the address in our records no longer
corresponds to your address.

As used in this Agreement, the monthly statement
period means the time period covered by your Account
statement. This time period may or may not corre-
spond to a calendar month but in most cases will not
exceed 32 days or be less than 28 days. The specific
dates covered by your Account statement will be set
forth in the statement.

Check Enclosure Options:

If, at your election or your Account features so
require, we retain your cancelled checks and do not
return them with your Account statement, you
acknowledge that the original cancelled checks may
be destroyed after a reasonable period of time as
determined by us. You agree that by maintaining the
original check or a copy thereof on your behalf, we
have otherwise made the check available to you in a
reasonable manner. You may request a copy of any
cancelled check and a service charge may be imposed

 

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 15 of 33
 

for each copy provided. If for any reason we cannot
return a copy of your check or satisfy your needs
through other means, you agree that we will not be
liable for more than the face amount of the check.

If available, when we retain your cancelled checks,
you may request that we include images of the front of
your cancelled checks with your statement (“Image
Statement”). However, you may elect to neither have
your cancelled checks nor images thereof included
with your statement (“Check Safekeeping”) and unless
the terms of your Account require Check Safekeeping,
you may elect to have your checks returned with your
Account statement (“Check Enclosure”) rather than
receiving images thereof.

Some merchants, utilities and other billers may elect
to convert your check into an electronic funds transfer.
Since we do not receive your check, neither a canceled
check nor its image is available from us. Additionally,
we may elect to receive electronic images from other
banks or financial institutions in lieu of original checks.
If we receive an electronic image for payment, this
image will appear with other cancelled checks on your
Image Statement, however the canceled check is not
available from us.

If you have elected to have your checks returned in
your statement for the first checking account listed on
your statement, then all other checking accounts listed
in your statement will require Check Safekeeping (for
business accounts, you may elect Check Enclosure
option for all checking accounts). If the first checking
account election is Image Statement, then other check-
ing accounts will default to Image Statement, unless
Check Safekeeping is elected or required by the terms
of that account. If the first checking account has Check
Safekeeping, then all other identified checking accounts
will require Check Safekeeping as well.

Notification of Errors, Forgeries and
Unauthorized Signatures:

(for Retirement CDs and Retirement Money
Market Accounts refer to your IRA/CESA or
QRP plan document)

You agree to reconcile your statement promptly
upon receipt. If we honor a check or other item drawn
on or pasted to your Account that is altered in any way
or was not drawn or otherwise authorized by you
(“unauthorized item”) or if your Account statement
contains any errors, you agree to notify us in writing of
such unauthorized item or error within 30 days of the
date on which the unauthorized item, or the Account
statement that contained a description of the unauth-
orized item or error, was mailed, transmitted or other-
wise made available to you. You must notify the Bank
in writing of any unauthorized, improper, or missing
endorsements within six (6) months after the Account

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 16 of 33

2811_07 R&R 07_20.08 5/9/08 9:57 AM _Page 15

statement is mailed, transmitted or made available to
you. You agree to provide us with all information neces-
sary for us to investigate the alleged error or unauth-
orized item, associated police reports, supporting
affidavits, and testimony we reasonably request. Failure
to report an unauthorized item or error, or that you
did not receive your scheduled statement, within the
30-day time frame set forth above, or to abide by the
conditions set forth herein, shall be deemed conclusive
proof that you failed to exercise reasonable care and
promptness in examining the items and statements of
the affected Account and in notifying us of the unauth-
orized item or error. You agree that such items and
errors shall therefore be fully enforceable against you
and you shall have no claim against us for same and
shall be barred from bringing any action against us that
is in any way related to the unauthorized item or errors.

Notwithstanding the foregoing, the Electronic Funds
Transfer Services section of this Agreement governs the
reporting of errors on consumer electronic funds trans-
fers governed by Federal Reserve Board Regulation E.
You also have those rights afforded to you under federal
law for substitute checks. Please see the Check 21 sec-
tion of this Agreement for more information.

Sub-Accounts:

For accounting purposes, all checking accounts con-
sist of two sub-accounts: a transaction sub-account to
which all financial transactions are posted, and a hold-
ing sub-account into which available balances above a
preset level are transferred daily. Funds will be retrans-
ferred to your transaction sub-account to meet your
transactional needs; however, alt balances in the hold-
ing sub-account will be transferred to the transaction
sub-account with the sixth transfer in any calendar
month or monthly statement period.

Both sub-accounts are treated as a single account
for purposes of your deposits and withdrawals, access
and information, tax reporting, fees, etc.

Linked Accounts:

For checking and savings accounts, you may elect
to have these accounts appear on a single statement.
Since accounts with at least one common owner can
be included on an account statement, you agree that
information regarding your Account may be made
available to any other owner on any of the accounts
that are identified on that combined statement.

Many checking accounts permit you to link other
accounts you may have with us or our affiliates to
help waive the monthly Service Fee for that checking
account based upon the balances you keep in those
other accounts. These other accounts need not be
included on your statement for those pricing benefits
to apply, and accounts that appear on your combined
statement are not automatically linked for purposes

 
2811 07 R&R 07_20_08

 

5/9/08

of pricing. If you have multiple checking accounts list-
ed on your statement, pricing benefits may only apply
for the first checking account listed. In addition, bal-
ances held in any particular account may only be used
for pricing benefits applied for one checking account.

Note: we will not automatically place accounts on
one combined statement or link accounts for pricing;
you must take authoritative action to do so.

Interest:

Checking and Savings Accounts

Your Account, if designated as interest bearing, wilt
be a variable rate account on which we may change the
interest rate and annual percentage yield from time to
time at our discretion without notice to you. We do
not impose a limit on the amount the interest rate and
annual percentage yield on your Account may change.
If you have requested your Account not to accrue inter-
ast on a periodic basis, we will not establish or maintain
an interest rate for the Account until such time as you
have requested the Account to begin earning interest.

Interest begins to accrue no later than the business
day we receive credit for the deposit of non-cash items.
For purposes of accruing interest, we use the daily bal-
ance method. This method applies a daily periodic rate
to the principal balance in your Account each day,
which may be based either on collected or ledger bal-
ances as set forth in the product features for your
Account. The collected balance is the balance of all
deposits in your Account on which we have received
credit for the deposited funds (determined by the
availability schedule of our Federal Reserve Bank for
non-cash items). The ledger balance is the balance in
your Account without regard to credit or availability.
Interest for Chase Retirement Money Market Accounts
with interest distributions will not compound and will
credit on the distribution date. For all other interest
bearing Accounts, interest is credited and compounded
monthly. On personal Accounts, interest is computed on
a 365-day basis. We reserve the right not to pay inter-
est on any deposited item that is returned to us unpaid.

The interest rate and annual percentage yield
applicable to your Account on the date your Account
is opened will be set forth on a separate “rate sheet”
or other interest rate disclosure provided to you when
your Account is opened. That interest rate disclosure
is considered a part of this Agreement.

Certificates of Deposit

We use the daily balance method to catculate inter-
est on your CD. This method applies a periodic rate each
day to the principal balance. Interest begins to accrue
on the business day you deposit cash or non-cash items.
Interest for CDs is calculated on a 365-day basis,
although some business CDs may calculate interest
on a 360-day basis. The APY disclosed on the face of

9:57 AM Pa

  

14

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 17 of 33

your Deposit Receipt, which is considered part of this
Agreement and, if applicable, on the maturity notice,
assumes interest will remain on deposit until matur-
ity. On maturities of more than one year, interest will
be paid and reported to the IRS at least annually
(excludes Retirement CDs). A withdrawal will reduce
earnings.

Record Retention:

We shall abide by federal and applicable state record
retention laws and may dispose of any records that have
been retained or preserved for the period set forth in
these laws. Any action by or against us based on, or the
determination of which would depend on, the contents
of records for which a period of retention or preser-
vation is set forth in these laws shall be brought within
the time for which the record must be retained or
preserved, unless applicable law provides a shorter
limitation period. Any action against us on an auto-
matically renewable CD must be brought within the
retention period applicable to that CD based on the
stated maturity date in the most recent record evidenc-
ing the existence and term of the CD.

Fees and Service Charges:

You agree to pay the monthly service fee, transac-
tion fees, fees or interest charges for insufficient funds
and stop payments, and all other applicable service
charges or fees identified herein as applicable to your
Account, or which may be otherwise mutually agreed
upon by you and the Bank. You authorize us to charge
your Account for these fees and service charges at any
time whether or not such fees or charges will result in
an overdraft of your Account or, where there are not
sufficient funds in your Account to cover your fees and
service charges, to bill you separately. You acknowledge
and agree that the funds in your Account used to pay
such fees and service charges may include any federal
or state benefit payments that you choose to deposit
in any Account (including direct deposit of Social
Security). You understand and agree that if you do not
want your benefits applied in this way, you may change
your direct deposit instructions to the benefits payor
at any time.

Form of Account Ownership:
Personal Accounts

Where only one individual is designated or appears
on a signature card as the owner of such account, then
we may treat the Account as a solely owned account.
In the event of your death or adjudication of incompe-
tence or interdiction, you agree that we have the right
to honor checks or other items drawn against your
Account until ten days after we receive actual written
notice of your death, incompetence or interdiction. We

 
may restrict access to your account upon notice of your
death or adjudication of incompetence or interdiction
until the appropriate documentation reasonably
requested by us, including a death certificate, is pro-
vided by your executor, administrator or other repre-
sentative of your estate or person. To the extent and
under the circumstances permitted by the laws of
your State, upon receipt of actual written notice and
proof of your death, the balance in your Account will
be paid to the person or entity you designate to “pay
on death” ("POD") or you designate as a POD payee or
beneficiary on your Account’s signature card or on a
form provided by us.

Unless your signature card or account opening doc-
uments so designate, where two or more individuals
are designated or appear on a signature card as owners
of such Account, then as between them, we will treat
the owners as joint tenants with rights of survivorship.
For any joint account where a joint owner has died, we
reserve the right not to release funds in the account
until all legal documents are delivered to us. You agree
to notify us of the death of any joint owner and to
reimburse us for any tax we may be required to pay by
reason of our payment or release of funds in the
account to you.

Any joint owner may close the account. We may, at
our sole discretion, act upon such other instructions
of any joint owner, including withdrawing funds or
adding or removing any signatory or other joint owner
to or from the account, without the signature of the
other joint owner(s). However, we are under no obliga-
tion to observe such instruction, and may do so or
refuse to do so without liability. We may also pay all
or any part of the funds in the account to any of the
joint owners upon request of that joint owner or to a
court or governmental agency upon receipt of a garn-
ishment order, tax levy or similar legal process identi-
fying any one of the joint owners.

All joint owners will be jointly and severally liable
for all overdrawn accounts, whether or not that par-
ticular owner initiated a withdrawal request or other
transaction drawn against insufficient funds which we
honored, withdrew funds credited to an account which
were made available based upon a deposited item
which was subsequently returned unpaid, or whether
such owner received benefit from a transaction which
resulted, directly or indirectly, in such overdraft.

We may refuse to accept items for deposit or to pay
withdrawals on the signature of any one of several joint
account owners if we receive a written request not to
do so from any joint account owner. After we receive
such written request, we may refuse to honor any
check, draft or demand upon the account by any of
the joint account owners, including the one providing
the request to us, unless all of the joint account owners

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 17

concur in the withdrawal of funds from the account. in
the event we receive such a written request, we shall
be relieved of any and all liability to every joint account
owner for failure or refusal to honor any check, draft or
other demand for payment or withdrawal unless all of
the joint account owners join in the drawing or other
request. This shall not affect transactions previously
completed. Each joint owner appoints each of the
others as his/her agent and attorney in fact with power
to endorse and deposit items payable to him/her in the
joint account. If you establish a joint account without
the signature of the other joint owner, you agree to hold
us harmless for our reliance upon your designation of
the other as a joint owner.

If you have opened the account as a Representative
Payee for receipt of certain federal benefits on behalf
of a beneficiary, you agree that you will cause to be
deposited into the Account only those benefits pay-
able to the beneficiary. The Bank is neither obligated to
ensure that only those eligible federal benefits are
deposited into the Account, nor does it have a duty to
determine whether any withdrawals or transfers from
the Account are for the benefit of the beneficiary. If the
beneficiary dies, you agree to (a) promptly notify the
Bank, (b) no longer permit further deposits to the
Account, (c) promptly notify the Bank if any such
deposits are made, and (d) maintain sufficient avail-
able balances in the Account from which any benefit
payments may be reclaimed by the applicable U.S.
Government agency. If the Bank is unable to debit the
Account or if there are insufficient available funds in
the Account from which to debit the full amount of any
reclamation by the government, you authorize the Bank
to offset any account owned by you or the beneficiary
for any amounts reclaimed by the applicable U.S.
Government agency.

If the account is opened as an estate account, trust
account, guardianship or conservatorship account, or
other similar type of account, we reserve the right to
require such documents or authorizations as we may
reasonably deem necessary or appropriate to satisfy us
that the person requesting or directing the withdrawal
of funds held in the account has the authority to with-
draw such funds. We shall be held harmless for refusing
to pay or release funds in the account where such
refusal is based.on the failure of the person requesting
or directing the withdrawal to provide documents or
authorizations requested by us. If you establish your
account as “in trust for” (“ITF”) or as trustee for a third
person without presenting formal trust documents,
then we may treat the account as a Totten Trust
account or as otherwise required by the laws of your
State. If you have opened an account as custodian for
a minor beneficiary under a state's Uniform Transfers/
Gifts to Minors Act, you will not be allowed to pledge
the account as collateral for a personal loan to you or

Page 18 of 33

 
cash checks against the account, except as otherwise
permitted by law. Notwithstanding anything to the
contrary, the relationship between you and the Bank
is one of debtor/creditor, not fiduciary, even if the
account is titled as a “fiduciary” account with that
role being played by you.

You agree that if your Account is identified as one
offered only to individuals or unincorporated non-
business associations, it shall not be used for a busi-
ness purpose.

Business Accounts

Where a corporation, unincorporated association
or limited liability company, partnership, including a
limited partnership, limited liability partnership, or joint
venture, government entity or sole proprietor (collec-
tively, the “business”) is designated or appears on a
signature card as the owner of such account, then the
account is payable only to or on the order of the busi-
ness, and not to any individual director, shareholder,
member or partner thereof except as they may be a
payee on a check or other item drawn on your Account.
You further represent and agree that the business has
taken all action necessary to open and maintain bank-
ing accounts at the Bank and that all resolutions and/or
other documentation delivered to us in connection with
the account are true, accurate, complete, and will be
kept up to date and may be conclusively relied upon by
us. You agree to notify us in advance of any change in
your form of ownership. You also agree that we are not
obligated to cash checks payable to you or to accept
“less cash” deposits. Notwithstanding anything to the
contrary, the relationship between you and the Bank is
one of debtor/creditor, not fiduciary, even if the account
is titled as a “fiduciary” account with that role being
played by you.

You agree that each eligible signer is authorized to
endorse for collection, deposit, or negotiation any and
all checks, drafts, notes, bills of exchange, certificates
of deposit, and orders for the payment or transfer of
money between accounts at the Bank and other banks,
either belonging to or coming into the possession of the
business. Endorsements “for deposit” may be written
or stamped. We may accept any instrument for
deposit to any depository account of the business with-
out endorsement or may supply the endorsement of
the business. The person(s) so designated is authorized
to sign any and all checks, drafts and orders drawn
against any designated account(s) of the business at
the Bank. We are authorized to honor and pay all
checks, drafts and orders when so signed or endorsed
without inquiry as to the circumstances of issue or
disposition of the proceeds even if doing so causes an
overdraft or increases an overdraft and regardless of
to whom such instruments are payable or endorsed,
including those drawn or endorsed to the individual
order of any such person so listed.

16

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 19 of 33

2811_07 R&R 07_20 08 5/9/08 9:57 AM Page 18

In addition, each eligible signer is authorized to act
for and on behalf of the business in any matter involving
any Account of the business, including the authority
to instruct us to close the Account, and is further
authorized to sign and implement for and in the name
on behalf of the business, as they, or any of them see
fit, the terms of all agreements, instruments, drafts,
certificates, or other documents relating to any
depository accounts or other business including, but
not limited to, night depository agreements, funds
transfer agreements or safe deposit agreements.

Telephone Requests:

You agree that funds in any of your Accounts with
us can be transferred, upon the telephone request of
any signer on the Account, to another account with us
or to any other financial institution. We shall not be
responsible for any loss incurred as a result of our acting
upon or executing any request, order or instruction we
believe to be genuine. Furthermore, we may refuse to
execute any telephone request or order.

Telephone Communication:

For our mutual protection, and to enable us to pro-
vide better service to you, we may monitor and/or
tape-record any of our telephone conversations.

If you provide us with your cell phone number as a
contact number for your Account, you agree that we
may call that number with service messages, includ-
ing calls via an autodialer or prerecorded calls,
notwithstanding any state or federal law or regulation
that would otherwise prevent us from engaging in this
activity without your consent.

Electronic Communication:

Any communication contemplated by this Agree-
ment may be delivered by electronic means if you
have agreed to electronic notices rather than via US
mail or other means to the extent permitted by law.

Powers of Attorney:

If you wish to designate an attorney-in-fact, you
must do so in a form acceptable to us. Subject to the
laws of your State, we reserve the right to refuse to
honor any Power of Attorney presented to us, as well
as to refuse to recognize a successor attorney-in-fact
at any time, whether or not the successor attorney-in-
fact is specifically identified in the Power of Attorney.
In addition, we reserve the right to refuse to follow
the instruction of an attorney-in-fact to designate the
attorney-in-fact as a joint account holder, ITF benefi-
ciary, or POD beneficiary to the Account. You agree
that we are authorized, but not required, to honor a
Power of Attorney until we receive written notice (1)
that you have revoked the Power of Attorney or (2)
that the Power of Attorney has been revoked as a
matter of state law, and that we have had a reason-
able opportunity to act on that written notice.

 
2811_07 R&R 07_20_08

 

5/9/08 9:57 AM PB

Adverse Claims:

Upon receipt of oral or written notice from any party
of a claim regarding the Account, we may place a hold
on your Account and shall be relieved of any and all
liability for our failure or refusal to honor any item drawn
on your Account or any other withdrawal instruction.
We may file an action in interpleader with respect to
any Account where we have been notified of disputed
claims to that Account. If any person asserts that a
dispute exists, we are not required to determine
whether that dispute has merit in order to refuse to
honor the item or withdrawal instruction, or to inter-
plead any funds in the Account.

Legal Proceedings /Other Restrictions:

We may restrict the use of your Account if the
Account is involved in any legal or administrative
proceeding, whether or not we’re a party to the pro-
ceeding. All expenses incurred by us as a result of a
proceeding affecting your Account, may be charged
against your Account or billed to you separately.
These fees may include, but are not limited to, court
costs and attorney fees.

We may also restrict the use of your Account when
we reasonably consider such action necessary to
avoid a loss. This may occur if we suspect that irregu-
lar, unauthorized, or unlawful activities may be
involved with your Account, whether or not we sus-
pect that you are directly or indirectly aware of these
activities. Such restrictions shall be placed pending an
investigation of these activities.

Set-Off:

You agree that we may, without prior notice or
demand, apply or set off the funds in your Account at
any time to pay off any debt, whether direct or indirect,
you have with us or any of our affiliates and/or any fees
or service charges owed to us, and you grant us a secu-
rity interest in each Account to secure such debt, as it
may arise. You expressly agree that such rights extend to
any Federal or state benefit payments (including without
limitation Social Security benefits) electronically
deposited into your Account. You understand and agree
that if you do not want your benefits applied in this way,
you may change your direct deposit instructions to the
benefits payor at any time. |f your Account is a joint
account and one or more joint owners are indebted to
us in any manner, we may use the funds in the joint
account to pay the debt without prior notice to you.
This right of set-off does not apply if the debt is cre-
ated under a consumer credit card plan or your right
to withdraw funds from the Account arises only in a
representative capacity. You also acknowledge and agree
that any federal benefits or other payments deposited
to your Account after a date of ineligibility must be
returned to the Federal Government or other payor, as

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19

applicable, and we may set-off against any of your
Accounts in order to recover any ineligible benefits or
payments you may have received if we are obligated to
return funds to the payor. If we make a set-off against
your Account, you agree to release and indemnify us
from all liability for our actions.

If you or any joint owner draws a check or otherwise
authorizes withdrawals not presented for payment until
after the drawer’s death, or if any joint owner is
indebted to us at the time of his or her death, we are
authorized to pay such checks and withdrawals and
exercise our right of set-off against the Account after
such joint owner's death, notwithstanding any rights
that a surviving joint owner, a POD payee or a bene-
ficiary of an ITF or “trustee for” account may have to
funds in the Account.

No Waiver:

No failure by us to exercise any right will be taken
as a waiver of that right or any other right, and we may
still enforce all of our rights in the future.

Closing Your Account:

Either you or the Bank may close your Account at
any time with or without cause. We may automatically
close your Account if it reaches a zero balance. Any
closed account may be automatically reopened if we
receive a deposit to the Account. If we close your
Account, we may send you written notice that the
Account is closed on the date we close your Account.
We will return the balance in your Account less any
fees or service charges, claims, setoffs or other
amounts you owe us, if such net amount exceeds one
dollar. Please allow four weeks to receive such funds
from us. After your Account is closed, we have no obli-
gation to accept deposits or pay any outstanding
checks. You agree that we shall be relieved of any and
all liability for refusing to honor any check drawn on a
closed Account. We have the right to advise consumer
reporting agencies and other third party reporting
agencies of accounts closed for misuse.

Change in Account Agreement:

We may change the terms of this Agreement,
including any fees or features of your Account, upon
notice sent to you via ordinary U.S. mail at least 30
calendar days prior to the effective date of the change;
provided however, for automatically renewable CDs,
no such change shall be effective prior to the renewal
date, and such notice may be provided with ten days
written notice prior to the renewal date. You agree
that such notice may be provided to any joint account
owner. By maintaining your Account after the effective
date of any change, you agree to be bound by the
changes. No notice is required for changes in the inter-
est rate and corresponding changes in the annual
percentage yield for variable rate accounts or in fees for
document printing.

 

—{ a—

Page 20 of 33
Rules Governing Your Account:

Your Account is governed by all rules and regula-
tions of applicable federal taw and the laws of your
State (to the extent they are not considered to have
been preempted by federal law), including those that
may modify the terms of this Agreement. All deposits,
items transmitted for collection, and any other trans-
actions concerning your Account are subject to appli-
cable clearinghouse rules and Federal Reserve rules
and regulations.

Notwithstanding any other provision herein, this
Agreement or any section of this Agreement may be
changed or terminated without notice to the extent
necessary to camply with any law or regulation of any
appropriate federal or state authority.

If a conflict exists between any provision of this
Agreement and any statements made by any employee
of ours or our affiliates, this Agreement and the appli-
cable sections will control.

Liability:

You agree that we shall be relieved of any and all
liability for acting upon your instructions or failing to act
on your instructions when we reasonably believe that
to do so would cause us to be exposed to civil or criminal
liability, or conflict with customary banking practices.

YOU AGREE THAT WE SHALL NOT BE LIABLE
FOR INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES REGARDLESS OF THE FORM OF
ACTION AND EVEN IF WE HAVE BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

IF WE FAILTO STOP PAYMENT ON AN ITEM, OR
PAY AN ITEM BEARING AN UNAUTHORIZED SIG-
NATURE, FORGED DRAWER'S SIGNATURE OR
FORGED ENDORSEMENT OR ALTERATION, OUR
LIABILITY, IF ANY, SHALL BE LIMITED TO THE FACE
AMOUNT OF THE ITEM.

Research and Legal Process:

If any legal process, including without limitation
any subpoena, writ of garnishment, execution or any
levy, is served on us relating to you or your account,
we are authorized to comply with the legal process,
and are not required to determine whether the court
issuing the legal process had jurisdiction over you or
over the account or otherwise had the authority to
issue the legal process. To the extent not prohibited
by applicable law, you will be charged for research,
reproduction and production of documents for our
compliance with legal process and any other expenses
incurred by us in connection with our compliance,
including but not limited to attorneys’ fees.

If any action, including administrative proceedings,
garnishment, tax levies, restraining orders or other
action is brought against you or your account, you agree
to indemnify, defend and hold us harmless from all

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 21 of 33

2811_07 R&R 07 20.08 5/9/08 9:57 AM Page 20

actions, claims, liabilities, losses, costs and damages
(including attorneys’ fees} associated with our compli-
ance with any legal process.

Location of All Legal Proceedings:

If you file any lawsuit or other legal proceeding
against us that is connected in any way to your
Accounts or services, you must do so in an appropriate
court in the state and county where you opened the
account. If you relocate your Account to another
branch, you must file any lawsuit or proceeding in the
state and county where that branch is located. In
addition, if we file any lawsuit or legal proceeding that is
connected in any way to your Accounts or services, you
consent to jurisdiction and venue in an appropriate
court in the location described in this paragraph. If
either party chooses to have disputes determined under
the section entitled Arbitration, that section rather than
this section governs the process and location of the
arbitration proceedings.

If you reside in a U.S. state where we have branch
offices, any account you open by mail, internet, or other
remote means will be assigned to a branch in the state
where you reside, and for purposes of this section your
account will be considered to be opened at that branch.
If you do not reside in a U.S. state where we have branch
offices, any account you open by mail, internet, or other
remote means will be considered to be opened in
Franklin County, Ohio.

Waiver of Immunity:

To the extent that you have or hereafter may
acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in
aid of execution, or otherwise) with respect to itself or
its property, you hereby irrevocably waive such immu-
nity in respect of your obligations hereunder to the
extent permitted by applicable law. Without limiting
the generality of the foregoing, you agree that such
waivers shall have the fullest extent permitted under
the Foreign Sovereign Immunities Act of 1976 of the
United States and are intended to be irrevocable for
purpose of such act.

Arbitration:

PLEASE READ THIS PROVISION CAREFULLY. IT
PROVIDES, WITH THE SPECIFIC EXCEPTION STATED
BELOW, THAT ANY DISPUTE MUST BE RESOLVED BY
BINDING ARBITRATION. ARBITRATION REPLACES THE
RIGHT TO GO TO COURT. YOU WILL NOT BE ABLE TO
BRING A CLASS ACTION OR OTHER REPRESENTATIVE
ACTION IN COURT, NOR WILL YOU BE ABLE TO
BRING ANY CLAIM IN ARBITRATION AS A CLASS
ACTION OR OTHER REPRESENTATIVE ACTION. YOU
WILL NOT BE ABLE TO BE PART OF ANY CLASS
ACTION OR OTHER REPRESENTATIVE ACTION

— cy
+
 

BROUGHT BY ANYONE ELSE, OR TO BE REPRESENTED
IN A CLASS ACTION OR OTHER REPRESENTATIVE
ACTION. IN THE ABSENCE OF THIS ARBITRATION
AGREEMENT, YOU AND THE BANK MIGHT OTHER-
WISE HAVE HAD A RIGHT OR OPPORTUNITY TO
BRING CLAIMS IN A COURT, BEFORE A JUDGE OR
JURY, AND/OR TO PARTICIPATE OR BE REPRESENTED
IN A CASE FILED IN COURT BY OTHERS (INCLUDING
CLASS ACTIONS). EXCEPT AS OTHERWISE PROVIDED
BELOW, THOSE RIGHTS ARE WAIVED. OTHER RIGHTS
THAT YOU WOULD HAVE IF YOU WENT TO COURT,
SUCH AS THE RIGHT TO APPEAL AND TO CERTAIN
TYPES OF DISCOVERY, MAY BE MORE LIMITED OR
MAY ALSO BE WAIVED.

Either you or the Bank may, without the other’s con-
sent, elect mandatory, binding arbitration of any claim,
dispute or controversy raised by either you or the Bank
against the other, or against the employees, parents,
subsidiaries, affiliates, beneficiaries, heirs, agents or
assigns of the other, arising from or relating in any way
to this Agreement, any prior account agreement
between you and the Bank, or the advertising, the
application for, or the approval of your Account (the
“Claim” or “Claims”). All Claims originating from or
relating to this Agreement are subject to arbitration,
no matter what theory they are based on or what
remedy they seek, whether legal or equitable. This
includes Claims based on contract, tort (including
intentional tort), fraud, agency, negligence, statutory
or regulatory provisions, or any other sources of law,
or any request for equitable relief.

Claims subject to arbitration include Claims that are
made as counterclaims, cross claims, third party claims,
interpleaders or otherwise, and any party to a proceed-
ing in court may elect arbitration with respect to any
Claims advanced in the lawsuit by any party or parties.

As an exception to this arbitration provision, you
retain the right to pursue in a small claims court, any
Claim that is within that court’s jurisdiction and pro-
ceed on an individual basis.

If you or the Bank elects to arbitrate a Claim, the
arbitration will be conducted as an individual action.
Neither you nor the Bank consents or agrees to any
arbitration on a class or representative basis, and the
arbitrator shall have no authority to proceed with any
arbitration on a class or representative basis. This arbi-
tration provision applies to and includes any Claims
made and remedies sought as part of any class action,
private attorney general or other representative action,
which Claims hereby are made subject to arbitration
on an individual (non-class, non-representative) basis.
This means that even if a class action lawsuit or other
representative action, such as that in the form of a
private attorney general action, is filed, any Claim
between you and the Bank related to this Agreement
raised in such lawsuits will be subject to an individual
arbitration Claim if either you or the Bank so elects.

2811 07 R&R 07_20_08 5/9/08 9:57 AM Page 21

wh

The party filing a Claim in arbitration must select
either one of two national arbitration administrators:
the National Arbitration Forum (“NAF”) or the American
Arbitration Association (“AAA”). The arbitration organi-
zation that is selected will apply its code or procedures
in effect at the time the arbitration claim js filed,
unless any portion of that code or those procedures is
inconsistent with any specific terms of this arbitration
provision and/or this Agreement, in which case this
arbitration provision and this Agreement shall prevail.
The arbitration will be conducted before a single arbi-
trator. The arbitrator will apply applicable substantive
law, including but not limited to the applicable Uniform
Commercial Code, consistent with the Federal
Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”) and the appli-
cable statute of limitations or condition precedent to
suit, and will honor claims of privilege recognized at
law. The arbitrator will have the power to award to a
party any damages or other relief provided for under
applicable law, and will not have the power to award
relief to, against or for the benefit of any person who
is not a party to the proceeding. The arbitrator's
authority is limited solely to the Claim(s) between
you and the Bank alone. The arbitration may not be
consolidated with any other arbitration proceeding.
You and the Bank do not agree to any arbitration on
any basis to which any party other than you and the
Bank, the related parties enumerated above such as
heirs, successors and assigns, or any other person
obligated on the Account, is involved.

Any decision rendered in such arbitration proceeding
will be final and binding on the parties, unless a party
appeals in writing to the arbitration organization within
30 days of issuance of the award. The appeal must
request a new arbitration before a panel of three neutral
arbitrators designated by the same arbitration organ-
ization. The panel will reconsider all factual and legal
issues anew, follow the same rules and laws that apply
to a proceeding using a single arbitrator, and make deci-
sions based on the vote of the majority. An award in
arbitration will be enforceable as provided by the FAA
or other applicable law by any court having jurisdiction.

We will reimburse you for the initial arbitration filing
fee paid by you up to the amount of $500. If there is
a hearing, we will pay any fees of the arbitrator and
arbitration administrator for the first two days of that
hearing. Alt other fees will be allocated in keeping with
the rules of the arbitration administrator and applica-
ble law. If you prevail in the arbitration of any Claim
against us, we will reimburse you for any fees you paid
to the arbitration organization in connection with the
arbitration. All other fees, including attorneys’ fees,
will be allocated in keeping with the rules of the arbi-
tration administrator. Any decision rendered in such
arbitration proceedings will be final and binding on
the parties, and judgment may be entered in a court

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 22 of 33
of competent jurisdiction. Rules and forms may be
obtained from, and Claims may be filed with, either of
the two organizations, as follows: the NAF at P.O. Box
50191, Minneapolis, Minnesota 55405, web site at
www.arb-forum.com; or the AAA at 335 Madison
Avenue, Floor 10, New York, New York 10017, web site
at www.adr.org. Any arbitration hearing at which you
wish to appear will take place at a location within the
federal judicial district that includes your address at the
time the Claim is filed.

This arbitration provision is part of and constitutes
a transaction involving interstate commerce, and shall
be governed by the FAA.

This arbitration provision applies to all Claims relat-
ing to your Account that arose in the past, which may
presently be in existence, or which may arise in the
future. This arbitration provision shall survive termina-
tion of your Account as well as voluntary payment of
any outstanding indebtedness in full by you, or any
bankruptcy by you. If we assign your Account to any
unaffiliated third party, this arbitration provision will
apply to any Claim between you and that third party if
you or that third party chooses arbitration, or to any
Claim between you and the Bank which occurred prior
to such assignment or arises from such assignment.

Successors and Assignments:

This Agreement shall be binding on your personal
representative, executors, administrators, and succes-
sors. The benefits and responsibilities of this Agreement
shall also transfer to and be binding upon our succes-
sors and assigns.

You may not transfer, assign or grant a security inter-
est in (collectively, “assign”) your Account without our
written consent, and no assignment will be valid, nor
will we be deemed to have knowledge of or be bound
by such assignment, until we have noted that fact in its
records. However, by noting the assignment, we do not
attest to or have any responsibility for the validity of
the assignment. You understand that any assignment
of your Account is subject to our right of set-off.

Authorization to Share Information:

You authorize us to share information about you
and your Account with affiliates and third parties, as
permitted by applicable federal and state laws.

Check 21 - Substitute
Checks and Your Rights

What is a substitute check?

To make check processing faster, federal law permits
banks to replace original checks with “substitute
checks.” These checks are similar in size to original
checks with a slightly reduced image of the front and

20

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 23 of 33

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 22

back of the original check. The front of a substitute
check states: “This is a legal copy of your check. You can
use it the same way you would use the original check.”
You may use a substitute check as proof of payment
just like the original check.

Some or all of the checks that you receive back from
us may be substitute checks. This notice describes rights
you have when you receive substitute checks from
us. The rights in this notice do not apply to original
checks or to electronic debits to your account. How-
ever, you have rights under other law with respect to
those transactions.

What are your rights as a CONSUMER
regarding substitute checks?

In certain cases, federal law provides a special pro-
cedure that allows you to request a refund for losses
you suffer if a substitute check is posted to your
account (for example, if you think that we withdrew
the wrong amount from your account or that we
withdrew money from your account more than once
for the same check). The losses you may attempt to
recover under this procedure may include the amount
that was withdrawn from your account and fees that
were charged as a result of the withdrawal (for example,
bounced check fees).

The amount of your refund under this procedure is
limited to the amount of your loss or the amount of
the substitute check, whichever is less. You also are
entitled to interest on the amount of your refund if your
account is an interest-bearing account. If your loss
exceeds the amount of the substitute check, you may
be able to recover additional amounts under other law.

If you use this procedure, you may receive up to
$2,500 of your refund (plus interest if your account
earns interest) within 10 business days after we received
your claim and the remainder of your refund (plus
interest if your account earns interest) not later than
45 calendar days after we received your claim.

We may reverse the refund (including any interest on
the refund) if we later are able to demonstrate that the
substitute check was correctly posted to your account.

How do you make a claim for a refund?

If you believe that you have suffered a loss relating
to a substitute check that you received and that was
posted to your account, please contact us at:

By Phone: English 1-800-935-9935
Spanish 1-877-312-4273

Hearing Impaired 1-800-242-7383

You must contact us within 40 calendar days of the
date that we mailed (or otherwise delivered by a means
to which you agreed) the substitute check in question
or the account statement showing that the substitute
check was posted to your account, whichever is later.
Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 24 of 33

2811_07 R&R 07_20 08 5/9/08 9:57 AM page 23

We will extend this time period if you were not able
to make a timely claim because of extraordinary
circumstances.

Your claim must include -

* Adescription of why you have suffered a loss (for
example, you think the amount withdrawn was
incorrect);

* Anestimate of the amount of your loss;

« An explanation of why the substitute check you
received is insufficient to confirm that you suffered
a loss; and

¢ The following information to help us identify the
substitute check; the check number, the name of
the person to whom you wrote the check, and the
amount of the check.

Important Endorsement
Standards for Personal
and Business Accounts

Your compliance with the Bank's endorsement stan-
dards is necessary to help assure that the checks you
deposit will be cleared on a timely basis. The Bank's
endorsement standards are:
* Customer endorsements must be placed in the
1% inch area starting at the left side of the check;

¢ The remaining area of the check cannot contain
any pre-printed stamped or handwritten cus-
tomer information. The diagram below illustrates
where the endorsements must appear to comply
with these endorsement standards; and

* The check is viewed from the front as though it

  
 
 

f -
/ f «<— 3 Inches —3

t
=
a
|

is transparent.
Area used for payee
endorsement.
A \
/\ 1 I
fos \ ' os
f ~~ l 3
A 7 | ag
io | Reservedfor | $F
ge f | Bank Use g >
; Z 3
| y/ aS
/ $£ ! 2
é '
!
l

 

Area used for Area used for bank
subsequent collecting of first deposit.
bank endorsement.

21

Electronic Funds
Transfer Services

We provide a variety of electronic funds transfer
(EFT) deposit account services. These include all trans-
fers resulting from the Chase Visa® Check Card, the
Chase Banking Card, ATM Cards, electronic payments,
credits and transfers, telephone transfers and on-line
banking transactions. In conjunction with the use of
these EFT services, we may issue to you an access
device, which may be a card, code or other means of
accessing your Account to initiate EFTs.

For Personal Accounts, EFT deposit account services
exclude wire transfer and other same day settlement
funds transfer services and all other transactions which
are not covered by Federal Reserve Regulation E. These
will be governed by a separate agreement. For Business
Accounts, wire transfer and alt other funds transfer or
other treasury services not identified in this section will
be governed by a separate agreement.

Business Days—Everyday is a business day, except
Saturdays, Sundays, and State and Federal holidays.

TYPES OF EFT SERVICES:

A. Access Cards. By using your ATM Card, Chase
Visa Check Card or the Chase Banking Card (collec-
tively, the “Card”, you agree that:

1. Your Card remains our property and will be
surrendered immediately to us upon request.

2. We may cancel your Card at any time without
notice.

3. You shall abide by our rules and regulations
relating to the use of your Card.

4. You shall notify us promptly by telephone or
in writing of the lass of your Card.

5. You shall not reveal your Card or access code
associated with your Card (personal identifi-
cation number or "PIN”) to any person not
authorized by you to use your Card and to not
write your PIN number on your Card or on any
item kept with your Card.

6. For merchant purchases, we have the right to
place a temporary hold on your Account, which
may affect available balances for purposes of
paying or honoring other items posting to your
Account, in an amount equal to the authoriza-
tion amount received through the payment au-
thorization system. Occasionally, the merchant
does not provide sufficient information with
the transaction to allow us to match the final
amount to the authorized amount. In these
cases the temporary hold will remain on your
Account for three business days.

7. We have the right to refuse a transaction on
your Account when your Card has been reported
lost or stolen or when we reasonably believe
there is unusual activity on your Account.

 

 
 

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 25 of 33

2811_07 R&R 07_20_08

10.

5/9/08 9:57 AM

If you use your Card to access an Account that
is no longer available to complete a transaction,
we may, at our sole discretion, charge or credit
the transaction to another Account.

if you use your Card to access an Account that
does not have sufficient funds to complete a
transaction or that would exceed the daily
authorization limit attached to your Card, we
may, at our sole discretion, authorize the
transaction. If we authorize a transaction that
overdraws your Account, we may assess a fee
and/or charge interest for any overdraft against
your Account.

The exchange rate applied by Visa® or
MasterCard® to Card transactions that oc-
curred initially in a different currency will be
(i) a rate selected by Visa or MasterCard from
the range of rates available in wholesale
currency markets for the applicable central
processing date, which rate may vary from the
rate Visa or MasterCard itself receives, or (ii) the
government-mandated rate in effect for the
applicable central processing date. The rate in
effect on the applicable processing date may
differ from the rate on the date you used your
Card. For purchases, ATM and non-ATM cash
transactions, we will add three percent to the
amount provided to us by Visa and MasterCard,

. You shall not use your Card to initiate a trans-

action involving Internet gambling or illegal
activities, regardless of the jurisdiction in which
you are located, including locations within the
United States, and we have the right to refuse
a transaction which we reasonably believe
involves Internet gambling or illegal activities.

Uses of Your Card:

(1) You can use your Card (except for deposit only
Business ATM Cards) to perform the following
services at:

a.

Chase branded ATMs to:

® Withdraw cash from your designated check-
ing and savings accounts.

e Transfer funds between your designated
checking and savings accounts.

e Find out your designated checking and sav-
ings account balances.

* Make deposits to your designated checking
and savings accounts.

® Make payments to qualifying Chase Credit
Card, auto, home, business and personal
loan products.

® Obtain a statement at participating ATMs
where available.

:

22

pége 24

b. Non-Chase ATMs to:

Use your Card at participating networks. Use
of your Card may vary depending on the location
and type of ATM you are using and the EFT net-
work through which the transaction is being
performed. A specific ATM or EFT network may
not perform or permit all the above transac-
tions. Transactions at non-Chase ATMs may be
subject to a surcharge assessed by the terminal
owner. In addition, a specific ATM or EFT net-
work may not provide you with access to all of
your Accounts based on the policies of the
ATM-owning institution. Withdrawals from
ATMs outside the United States generally do
not allow savings or money market access. If
you have questions regarding whether a certain
ATM or EFT network will process a transaction,
call or write us.

(2) Business ATM Card (deposit only):
You may use your Business ATM Card (deposit only)
to make deposits to your designated checking and
savings accounts at full service Chase branded ATMs.
(3) In addition to the services listed above, you
may use your Card:

At any financial institution that honors your Card
to obtain non-ATM cash, which may not exceed
your daily authorization limit and will be charged
to your primary checking account. Transactions
exceeding this limit may require the financial
institution to phone the Bank for approval.

To purchase goods and services from merchants
who accept your Card as a means of payment.
Purchases may not exceed your daily authori-
zation limit and are charged against your
primary checking account. If you have arranged
with your merchant to pay for your purchases
via periodic payments, this is an agreement
between you and the merchant and you agree
that you must notify the merchant if your
account number or expiration date has been
changed or your Account has been closed.

If you request Emergency Services, you agree
to the release of personal data to Visa U.S.A.
Inc., MasterCard and its member financial insti-
tution and/or their respective contractors for the
purposes of providing the Emergency Services.
If you provide authorization to a merchant to
bill charges on a recurring basis to your Card,
and if a replacement Card has been issued to
you, you must provide that merchant with your
new card number and/or expiration date in order
to bill the recurring charges to your Card. We
will make an effort to make available to the mer-
chant through Visa/MasterCard your account

 
number, and/or expiration date in order to
permit the merchant to continue to bill the
recurring changes to your Card until you notify
the merchant and us that you have withdrawn
your authorization.

(4) Point-of-Sale Terminal Transactions:
You may use your Card (except for the Business
ATM Card (deposit only)) to access your primary
checking account to:

e Purchase goods and services from merchants
and ATMs who have agreed to accept your
Card as a means of payment.

e Withdraw cash in conjunction with a purchase of
goods or services if permitted by the merchant.

® Perform balance inguiries on your primary
checking account if permitted by the merchant.

Limitations on Transfers, Amounts, and
Frequency of Transactions:

(1) You may make only 6 preauthorized withdrawals
(including, but not limited to, withdrawals made
by ACH, telephone, Internet or wire) ‘from your
regular savings account or 6 preauthorized with-
drawals (no more than 3 of which may be by check
or similar order payable to a third party) from your
money market deposit savings account monthly
for purposes of making a payment to a third party.
We are not considered a third party for purposes
of this limitation where the transfers are for pur-
poses of re-paying loans and associated expenses.

(2) You may make cash withdrawals, not to exceed
your daily authorization limit, at any ATMs
described above.

(3) You may make Point-of-Sale transactions in
amounts not to exceed your daily authorization
limit.

(4) If your Account is not in an active status, access to
the Account by use of your Card may be tempo-
rarily suspended.

(5) A Privileges Check Card or Business Associate Check
Card may be issued at your request to allow
authorized non-signers to access your designated
checking or savings accounts. The maximum daily
dollar limit for ATM cash withdrawals and Point-
of-Sale transactions will be selected by you at the
time you request the card. For Privileges Check
Cards, these dollar limits will be monthly instead
of daily.

Your Right to Receive Documentation or
Notice of Transactions:

You will receive a receipt or have the option to
receive a receipt at our ATMs and the other ATMs that

 

23

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 25

accept your Card each time you make a transaction.
The receipt will indicate the location of the ATM (by
code in some cases), the transaction date and type,
the amount, and the last four digits of your Card
account number.

You will receive an account statement each month
for your accounts that are accessible by electronic
funds transfers if such transfers occur during the
month, but at least quarterly if no such transfers occur.

If you have arranged to have direct deposits made
to your account at least once every 60 days from the
same person, company or governmental agency, you
can call us to find out whether or not the deposit has
been made. When calling us, please provide us with
your account number and the amount and date of the
last deposit.

B. Payments, Credits and Transfers. We are
able to electronically transfer funds between your
Accounts, or from your Account to other parties
and to receive funds electronically from other parties
for deposit to your Account. We may do this by
“ACH” (as a member of a local or national Auto-
mated Clearing House Association) and other EFT
networks. You may authorize a merchant or other
payee to make a one-time electronic payment from
your checking account using information from your
check to pay for purchases or pay bills.

C. Online Bill Payment and Transfer Services.
You may use the Internet to electronically direct us
to make payments from your checking account to
third parties ("payees”) whom you have selected in
advance to receive payment by means of the online
bitl payment service. You must have a checking
account with us to use this service. If you have mul-
tiple accounts with us, you may also direct us to
make transfers between your accounts by means of
the online transfer service. To gain access to these
online services, go to our websites and enroll with
your eligible Bank accounts. Additional disclosures
and specific terms and conditions for using the
ontine services will be provided when you enroll.

D. Telephone Banking. You may use our auto-
mated customer service system or speak directly to
a Telephone Banker to request us to make periodic
transfers from your Account to another checking or
savings account held by us. You may also make
periodic transfers from your Account to pay certain
loans, lines of credit, or credit cards you have with
us or with our affiliates. To use the automated sys-
tern you must have a checking, savings, money
market, CD, loan account or a Debit Card and a
valid password or PIN. Business account holders
may also use a valid TIN. You agree not to reveal
your account number, Debit Card number, pass-
word, PIN or TIN to any person not authorized by

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 26 of 33
 

you to use the automated system. To use the serv-
ice, enter your account number or Debit Card
number and password, PIN or TIN as directed. Then
foliow the options.

Overdraft Protection Transfers. To obtain
Overdraft Protection you must have a checking
account with us. You must also have a savings
account, qualifying credit card, or qualifying home
equity, Prestige or business line of credit (“Funding
Account”). We are able to transfer funds from a
Funding Account to your checking account to help
prevent overdrafts from occurring.

IN CASE OF ERRORS OR QUESTIONS
ABOUT YOUR ELECTRONIC FUNDS
TRANSFERS:

For Personal Accounts Only:

Telephone or write us at the telephone number or
address set forth in the address and telephone num-
bers section if you think your statement or receipt is
wrong, or if you need more information about a trans-
action listed on the statement or receipt. We must hear
from you NO LATER than 60 days after we sent you
the FIRST statement on which the problem or error
appeared. In your communication to us, be prepared
to provide us with the following information:

1. Your name and account number.

2. A description of the error or the transfer you
are unsure about, why you believe it is an error
or why you need more information.

3. The dollar amount of the suspected error.

{f you initially provide this information to us via the
telephone, we may require that you send your com-
plaint or question in writing within 10 business days.

We will advise you of the results of our investigation
within 10 business days (or 20 business days if your
Account was opened less than 30 days prior to the date
of the suspected error) after we hear from you and, if
we have made an error, we will correct it promptly. If it
takes us longer than 10 business days (or 20 business
days if your Account was opened less than 30 days prior
to the date of the suspected error) to research your
complaint or problem, we must provisionally recredit
your Account within such time for the amount you
think is in error so that you will have the use of the
money during the time it takes us to conclude our
investigation. If we ask you to put your question or
complaint in writing, and do not receive it within 10
business days, we may not recredit your Account.

At the conclusion of our investigation, we will inform
you of our results within three (3) business days. If we
determine that there was no error, we will send you a
written explanation. You may ask for copies of the doc-
uments that we used in our investigation. In all cases,

 

24

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 27 of 33

2811_07 R&R 07_20.08 5/9/08 9:57 AM Page 26

our investigation will be completed within 45 days (or
90 days if your Account was opened less than 30 days
prior to the date of the suspected error or occurred at a
point-of-sale location or outside the United States).

THE BANK’S LIABILITY FOR FAILURE TO
COMPLETE TRANSACTIONS:

If we do not complete a transaction from your
account on time or in a correct amount, according to
our Agreement with you, we will be liable for your
losses or damages.

However, there are some exceptions. For instance,
we will not be liable if:

1. Through no fault of ours, you do not have
enough available funds in your account to make

the transaction.

. The ATM where you are making the transfer does
not have enough cash.

. The ATM was not working properly and you
knew about the breakdown when you started
the transaction.

. Circumstances beyond our contral (such as fire
or flood) prevent the transaction, despite rea-
sonable precautions that we have taken.

. In the case of preauthorized credits, the data
from the third party is not received, is incom-
plete or erroneous, or if the recipient is deceased.

6. Your Account is not in an active status.

STOP PAYMENT FOR
PREAUTHORIZED TRANSFERS:

If you have arranged, in advance, to make regular
periodic payments out of your Account, you can stop
any of those payments by following these procedures:

1. Call or write us at the telephone number or
address set forth in the address and telephone
numbers section, in time for us to receive your
request three or more business days before the
payment is scheduled to be made. (Note: By
using your personal computer to cancel the
transaction, you may stop a bil payment that is
“Pending” at any time prior to four business days
before the Payment Due Date. To stop bill pay-
ments that are “In Process” please call the
Customer Service Department at 1-877-CHASE
PC (1-877-242-7372). See your Online Bill
Payment Agreement for information concerning
“Pending” and “In Process” transactions.)

. If you call, we may require you to put your
request in writing so that it reaches us within
14 days after your call.

. You may be charged the current stop payment
fee for each stop payment order you give us.
If these regular payments vary in amount, the per-
son you are going to pay will tell you, 10 days before
each payment, when it will be made and how much it
will be. You may choose instead to get this notice only
when the payment would differ by more than a certain
amount from the previous payment, or when the
amount would fall outside certain limits that you set.

If you order us to stop one of these payments three
business days or more before the transfer is scheduled,
and it does not do so, we will be liable for your losses
or damages.

DISCLOSURE OF ACCOUNT
INFORMATION TO THIRD PARTIES:

We may disclose information to third parties about
your account or the transfers you made:

1. As necessary to complete transactions.

2. In connection with the investigation of any claim
you initiate.

3. To comply with government agency or court
orders.

4. In accordance with your written permission.

5. As otherwise permitted by the terms of the
Bank's Privacy Policy.

Our Privacy Policy is also available on Chase.com.

NOTICE OF YOUR RIGHTS AND
LIABILITIES:

For Personal Accounts Only:

Tell us AT ONCE if you believe your Card, PIN or
code has been lost or stolen. Telephoning us is the
best and fastest way of keeping your possible losses to
a minimum.

If you tell us within two business days, you can lose
no more than $50.00 if someone used your Card, PIN
or code without your permission. if you do NOT tell us
within two business days after you learn of the loss or
theft of your Card, PIN or code and we can prove we
could have stopped the unauthorized transactions if
you had told us, you could lose as much as $500.00.

If your statement shows electronic funds transfers
that you did not make, tell us at once. If you do not tell
us within 60 days after the statement was mailed to
you, you may be liable for transactions posting after
the 60 days if we can prove that we could have pre-
vented the transactions if you had told us in time.

If a good reason (such as a long trip or a hospital
stay) kept you from telling us, let us know. We will
extend the time periods.

For Business Accounts Only:

A. You agree to assist us in the investigation and
prosecution of claims for unauthorized transactions
by completing the appropriate statements and
reports reasonably requested by us.

25

2811_07 R&R 07.20.08 5/9/08 9:57 AM Page 27

B. You agree to notify us promptly in writing of any
user of a Card who is no longer employed by you
or authorized to conduct business on your behalf.

C. You agree that by allowing anyone to use your
Card, you will be responsible for all authorized and
unauthorized transactions made through the use
of your Card.

D. Liability for unauthorized transactions, including
electronic funds transfers, shall be governed by
Section II of this Agreement, entitled "Deposit
Account Agreement.”

Special Provisions for Card Transactions:

If in the event your Card or Card number is lost,
stolen, or used without authorization, you are not liable
for any unauthorized transactions including transac-
tions made at merchants, over the telephone, at ATMs,
or online when you notify the Bank promptly.

However, these Special Provisions do not apply
and are not covered by our Zero Liability policy (in
which case the Bank may impose greater liability on
the cardholder) when they include transactions where
you were grossly negligent or fraudulent in the handling
of the account or Card, where you have given someone
else your Card, Card number or PIN, or where you delay
in reporting unauthorized transactions for more than
sixty days.

Overdraft Protection
Services

You must separately sign up for Overdraft Protec-
tion as it does not automatically apply to new
accounts.

1. Definitions: As used in this Overdraft Protection

Services section, the following terms shall have
the following meanings:
“You” or “your” means the person(s) or entity who
has requested Overdraft Protection or Business
Overdraft Protection (“Request”). “Overdraft
Protection” means the automated funds transfer
service established pursuant to the Request and this
section. "Funding Account” means the account
from which Overdraft Protection transfers are
made. “Checking Account(s)” means one or more
personal checking accounts for which Overdraft
Protection is requested or one or more Business
checking accounts for which Business Overdraft
Protection is requested, as designated on the
Request for Overdraft Protection.

2. Overdraft Protection Request: The Request must
specify the Checking Account(s) and a single

4

+

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 28 of 33

Ly
 

2811_07 R&R 07_20_ 08 5/9/08 9:57 AM B

Funding Account. For personal accounts, the Funding
Account may be a personal savings account at the
Bank (“Savings Account”), a qualifying credit card
account at Chase Bank USA, N.A. ("Credit Card
Account”), a Home Equity Line of Credit at the
Bank (“Line of Credit Account”), or a Prestige Line
of Credit at the Bank (“Line of Credit Account”).
For business accounts, the Funding Account may
be a Business savings account at the Bank (“Savings
Account”), a credit card at Chase Bank USA, NLA.
(“Credit Card”) or a Business Line of Credit at the
Bank ("Line of Credit Account”) or Business
Overdraft Line of Credit at the Bank (“Overdraft
Line of Credit Account”). Overdraft Protection will
become effective after the Bank has received your
Request and had a reasonable time to act upon it.

. Activation: Whenever checks or other customer

initiated transactions are drawn on a Checking
Account which, if paid, would cause the Checking
Account to become overdrawn, such event will
constitute a transfer request and we will initiate a
transfer (“Transfer”) from the Funding Account to
the Checking Account in multiples of $50.00
(which includes the Transfer Fee) sufficient to pay
those checks or other customer initiated transac-
tions drawn on the Checking Account. If the
Funding Account is a Credit Card Account, Transfers
will be charged to the Credit Card Account under
the terms disclosed in your credit card Card-
member Agreement for personal or your Business
Credit Card Cardmember Agreement for business
customers. If the Funding Account is a Line of
Credit Account or Overdraft Line of Credit Account,
Transfers will be charged to the Line of Credit
Account or Overdraft Line of Credit Account, under
the terms disclosed in your Home Equity or
Prestige agreement, or Business Line of Credit or
Business Overdraft Line of Credit loan documents.
Transfers will appear on the periodic statements
for the applicable Checking Account and the Funding
Account. We have no obligation to inform the
checking account owner if the status of the Fund-
ing Account or actions of the Funding Account
owner results in the Overdraft Protection being
unavailable.

. Maximum Overdraft Protection Amount: The

maximum amount of a Transfer (“Maximum
Transfer”) will be the available balance in the Sav-
ings Account, the available credit under the Credit
Card Account or the available credit under the
Line of Credit Account at the time of a Request

26

 

¢ge 28

as applicable. In no event shalt a Transfer exceed
the Maximum Transfer. If the amount of the
Transfer calculated in paragraph three above
exceeds the Maximum Transfer, then notwith-
standing the provisions of paragraph three, the
Transfer will be an amount equal to cover the
amount overdrawn (which includes the Transfer
Fee) for those checks or other customer initiated
transactions paid as a result of the Transfer.
Fees: For each day on which a Transfer occurs, a
transfer fee will be charged to each Checking
Account that receives a Transfer.

Limits On Savings Account Transfers: If the
Funding Account is a Savings Account, Transfers
from the Savings Account are considered "preau-
thorized transfers.” The number of such Transfers
that may be made during each month or each
statement cycle is limited in accordance with fed-
eral regulations and our Account Agreement for
deposit accounts.

Termination Of Overdraft Protection By The
Bank: We may terminate Overdraft Protection for
a Checking Account at any time upon sending
written notice to the last address for the Checking
Account shown on our records. If the Funding
Account is closed or blocked for usage, Overdraft
Protection will not be available. If a Checking
Account is closed or blocked for usage, Overdraft
Protection for that Checking Account will not be
available.

Termination Of Card Privileges: We may termi-
nate or block the use of a Card with access to
a Checking Account when, at our discretion, we
reasonably believe that there is unusual Overdraft
Protection activity for that Checking Account.

Termination Of Overdraft Protection By
Customers: The owner of a Checking Account or
a Funding Account may cancel Overdraft
Protection for that Checking Account by request-
ing the cancellation in person at a branch or by
delivering to us written notice of cancellation. Any
cancellation under this paragraph nine will be
effective after we have received notice of such can-
cellation and had a reasonable time to act upon it.

. Transfer Requests For Multiple Checking

Accounts: If transfer requests occur with respect
to more than one of the Checking Account(s) on
the same day, we shall have sole discretion in deter-
mining the order in which such transfer requests
are processed.

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 29 of 33
 

SECTION Ill:
Chase Privacy Policy

This Policy explains what Chase does to keep infor-
mation about you private and secure. We want you
to know how we manage that information to serve
you and that you have choices about how it is shared.
This Policy covers our family of companies, a partial
list of which is contained at the end of this Policy.
Please read this Policy carefully.

Q. What information do you have about me?

A. To provide services and to help meet your needs,
we collect information about you from various
sources.

¢ We get information from your requests for our
products or services. One example is income
on loan applications.

* We get information about your transactions
with us and with others. For example, we have
your account balance information.

* We get information, such as your credit history,
from credit bureaus.

 

Q. Howdo you safeguard information about me?

A. Wetake a number of steps to protect the privacy of
information about you. Here are some examples:

* We keep information under physical, electronic
or procedural controls that comply with or
exceed governmental standards.

¢ We authorize our employees, agents and con-
tractors to get information about you only
when they need it to do their work for us.

* We require companies working for us to protect
information. They agree to use it only to provide
the services we ask them to perform for us.

Q. Is information about me shared within your
family of companies?

A. Yes. We may share information about you within
our family as required or permitted by law. This helps
us to offer you financial products and services, such
as loans, deposits, investments, credit cards and
insurance.

Q . Is information about me shared with service
providers and financial companies outside your
family of companies?

A. Yes, as permitted by law. We may share informa-
tion about you with outside companies that work for
us. These may include firms that assist in marketing
our products. We may also share information about

27

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 30 of 33

2811_07 R&R 07_20_08 5/9/08 9:57 AM Page 29

you with outside financial companies that have joint
marketing agreements with us. These arrangements
give you the opportunity to receive additional prod-
ucts or services.

Q. Is information about me shared with non-
financial companies outside your family of
companies?

A. Yes. We may share information about you with
companies outside of our family as permitted by law,
including retailers, auto dealers, auto makers, direct
marketers, membership clubs and publishers.

Q. Is information about me shared in any other
ways?

A. Yes. We may also share information about you in
other ways, as required or permitted by law. Here are
some examples of ways that we share information.

¢ To protect against fraud.
To respond to a subpoena.

To service your account.

To report to a credit bureau.
.

With your consent.

What choices do | have about information

Q.

sharing and use?

A. We offer you the following two choices about
sharing information that identifies you:

* Choice #1. Third party sharing: You may tell
us not to share information about you with
non-financial companies outside of our family
of companies. Even if you do tell us not to
share, we may do so as required or permitted
by law. Also if you have authorized us to share
information in connection with a particular
product or service, we will continue to share
information about you in connection with
that product or service. For example, you
might have a credit card with one of our air-
line, retail or university partners that offers
rewards programs.

and
Choice #2. Affiliate sharing: You may tell us
not to share the following information about
you within our family of companies:
* Information from your applications to be
used to determine your eligibility, such as
your income.
Information from consumer credit reports,
such as your credit history.
Information from sources used to verify in-
formation you provide us, such as out-
standing loans or employment history.

 
Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 31 of 33

2811_07 R&R 07_20.08 5/9/08 9:57 AM ee 30

Even if you do tell us not to share, we may

share other types of information within our

family. For example, we may share name and

address, information about transactions or

balances with us, as well as survey results.
and

¢ Choice #3. Affiliate marketing: You may tell us
to limit our family of companies, such as our
credit card, auto finance and securities affili-
ates, from marketing their products and serv-
ices to you if you do not have an account or
business relationship with them. These market-
ing offers are based on your personal informa-
tion that our affiliate receives from another
Chase company; this information includes your
income, your account history with us and your
credit history with us. Your choice to limit these
marketing offers will apply for five years from
when you tell us your choice. After five years,
you will receive a renewal notice from us that
will allow you to continue to limit our affiliate
marketing. {f you choose to limit affiliate
marketing, your choice may not be effective
until October 1, 2008.

Q. How do I tell you about my privacy choices?
A. You may contact us by:
¢ Calling us toll-free at 1-888-868-8618, or
¢ For hearing impaired assistance, dialing 7-1-1,
then 1-888-868-8618 and wait for operator
assistance, or

¢ Writing us at P.O. Box 260177, Baton Rouge,
LA 70826-0177

You do not need to contact us unless you want to
make one of the privacy choices listed above.

Q. What about joint accounts?
A. Each person may separately make privacy choice
and joint account holders may make privacy choices
for each other. If only one joint account holder makes
a privacy choice, information about the other joint
account holder may be shared.

Q. How do. you tell me about your Policy? :

A. We send our Policy to you when you open a new
account. We also send it to current customers yearly.
We may change our Policy. We will send you a new
policy if we broaden our information sharing prac-
tices about you. Our Policy is available at
www.Chase.com/privacy.

Special Notice for Vermont Residents. __

In order to comply with Vermont law, we will auto-
matically treat accounts with Vermont mailing

28

addresses as if you have made the privacy choices
listed above. In addition, if we disclose information
about you to other financial institutions with which
we have joint marketing agreements, we will only
disclose your name, contact information and infor-
mation about your transactions.

Special Notice for California Residents.

tn order to comply with California law, the following
applies if your account has a California mailing
address.

* Even if you do not make privacy choice #1 listed
above, we will not share information that we
have about you with non-financial companies
outside our family of companies, unless other-
wise permitted by law.

¢ Wewill not share information about you with-
in, or with financial companies outside, our
family of companies unless we first provide you
with further privacy choices or unless otherwise
permitted by law.

Q. Who is covered by this Policy?

A. This Policy covers the JPMorgan Chase & Co.
family of companies. The following is a partial list of
its U.S. consumer financial services companies.
JPMorgan Chase Bank, N.A.

JPMorgan Insurance Agency, Inc.

e
e J.P. Morgan Securities Inc.
Chase Bank USA, N.A.

Chase Auto Finance Corp.

Chase Home Finance LLC

Chase Investment Services Corp.

Chase Insurance Agency, Inc.

Banc One Acceptance Corp.

Bank One Education Finance Corporation
Collegiate Funding Services, Inc.

CSL Servicing LLC

Chase Paymentech Solutions, LLC

Chase Bankcard Services, Inc.

This Policy applies to current and former consumer
customers. Separate policies may apply to customers
of certain businesses, such as Private Banking or
Private Client Services. In addition, customers in cer-
tain states may also receive policies that apply to
them. The privacy policies posted on our websites
apply when you use those sites. In addition, our
online consumer information practices are at
www.Chase.com/privacy.

 
Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 32 of 33

2811_07 R&R 07_20 08 5/9/08 9:57 AM rase 31
iM Page 3:

 

Index

ATM Safety. 000 eee cece JF. ER .. 2 ty EGE SER 6
Business Checking and Savings Accounts — Features............. 6.20. ee ceeeee Separate Handout
CDs and Retirement CDs ........... 00... cece cece ee cee eee eee nee Separate Handout, 7, 11
Checks Converted to Images — Check 21..... 0.00... ccc e cece e eee een ene ete etn ee tane 20
Check Endorsements 20.00.00... cece en ee ee enter nen ees 21
CHECKS 0 cee eee en nent r en ener renee ete eet e ene tee 4,9, 10, 12
Debit Cards o.oo ccc ccc cee ce ene nn eee nnn ened bean eben eee eeanes 5,21
Deposits. 00 cc nnn enn nee etn nnn EEE E Eee 3,8,9
Electronic Funds Transfer Services (EFT) ........2. 00. cece cee eee eee ene n eee e eee neers 21
Errors, Forgeries and Unauthorized Signatures ......0.. 0... cece cece eee ee 2, 13, 20, 24
Fee Schedule — Miscellaneous. ..........0. 0.02 c cece eee en tenet enee Separate Handout
Forms of Account Ownership. 0.0.0.0... ccc ccc eee ee etn teen ene nnn erent e ee 14
Funds Availability 2.200000 eee een nett ene e ee Separate Handout
Inactive and Unclaimed Accounts 0.2.00. ccc eee eee teen e enone tenes 7
Insufficient Funds ................00-- wae Eee so vevesaes+-.. Separate Handout, 4,10
Interest. 0 EER EEE ERED E ne eta 14
Interest Rates. 0... ccc cece eee e eter n ene e ee eeee Separate Handout |
Legal Proceedings and Expenses ......... 0.00. c cece eee cee eee tenet ete e enn betes 7 --
Overdraft Protection. .....0.0.0 0.00. ccc eee eeen aes LORE Bee Th cee ceeeencuas 4,25
Personal Checking and Savings Accounts - Feature ......0....0......00. ... Separate Handout
Posting Order... 00... c eee ccc eee A eee eee eae 4,10
Powers of Attorney... 0.66.06 cee ne en ne een ene e rennet nee n eae 16
Privacy Policy. ..... 00... cece cee ere en nnn een nen e nee s 27
Returned Item. 000 ccc cence eee n nee n teen ees Separate Handout, 4, 10
Right to Apply Funds (set off) for Outstanding Debt ..............02- 0.2 cece c cece eens v7
Right to Ask for Personal Information at Account Opening (Patriot Act) ...................0005 7
Right to Place a Hold for Adverse Claims ......... 0... c ccc cece e cece terre nee n ee ennaee 7
Right to Resolve Disputes by Arbitration ......... 00... c ccc cee ce cece tee eee t eens 18
Safeguarding Your Account ............. 004.0002 sees eee we eBlile en allie eae RR AE oe 2,6
Spanish Language Preference....... 0... 0 ccc cee eee ee teen tenn tee tnt teen eee 7
Statements... ee ee ee een ee eee eee 2, 12, 13
Stop Payments... 0... c eee eee ne nen een nner teen Eee ee 5, 12, 24
Withdrawal Limits on Savings Accounts (Regulation D) .. 0.2... 0... eee eee 5,9, 23

29

 
chy

Case 1:18-cv-06681-NRB Document 35-1 Filed 08/02/19 Page 33 of 33

2811 07 R&R 07_20_08 5/9/08 9:57 AM page 32

How to contact us:

Personal Accounts: Addresses:
Main Phone number: 1-800-935-9935 JPMorgan Chase Bank, N.A.
Spanish: 1-877-31 CHASE P.O. Box 260180
(1-877-312-4273) Baton Rouge, LA 70826-0180
Business Accounts: If you believe your check card has been lost or
Main Phone number: 1-800-CHASE38 stolen, or for information about purchase and
(1-800-242-7338) ATM transactions, call us at the telephone
Spanish: 1-888-622-4273 numbers listed here or write:
Hearing Impaired: 1-800-CHASE TD Chase .
(1-800-242-7383) Regulation E, TX1-2551
Card and ATM Operations
International Calls: 1-713-262-1672 P.O. Box 620002

Dallas, TX 75262-9802

In case of errors or questions about your electronic
funds transfers (EFT), call 1-866-564-2262.

Web Site: Chase.com

CHASE &

CATALOG #RRO72008ENG
(Effective 07/20/2008)
© 2008 JPMorgan Chase Bank, N.A., Member FDIC LENDE s

 
